--------------------------------------------------------------------------------

Exhibit 10.5
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

AMENDED AND RESTATED
 
CREDIT AGREEMENT
 
Dated as of February 10, 2011
 
among
 
BENIHANA INC.
and
BENIHANA NATIONAL CORP.
as collectively the Borrowers,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Sweep Plus Lender and
L/C Issuer,
 
and
 
THE OTHER LENDERS PARTY HERETO
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
     
ARTICLE I
     DEFINITIONS AND ACCOUNTING TERMS
1
 
1.01
Defined Terms
1
 
1.02
Other Interpretive Provisions
32
 
1.03
Accounting Terms
33
 
1.04
Rounding
34
 
1.05
Times of Day
34
 
1.06
Letter of Credit Amounts
34
ARTICLE II
     THE COMMITMENTS AND CREDIT EXTENSIONS
34
 
2.01
The Revolving Credit Loans
34
 
2.02
Borrowings, Conversions and Continuations of Loans
35
 
2.03
Letters of Credit
36
 
2.04
Sweep Plus Loans.
45
 
2.05
Prepayments
48
 
2.06
Termination or Reduction of Commitments
50
 
2.07
Repayment of Loans
51
 
2.08
Interest
51
 
2.09
Fees
52
 
2.10
Computation of Interest and Fees
53
 
2.11
Evidence of Debt
53
 
2.12
Payments Generally; Administrative Agent’s Clawback
54
 
2.13
Sharing of Payments by Lenders
56
 
2.14
Defaulting Lenders
56
 
2.15
Increased Facilities
57
 
2.16
Appointment of Borrower Agent
59
 
2.17
Joint and Several Liability of the Borrowers
59
ARTICLE III
     TAXES, YIELD PROTECTION AND ILLEGALITY
60
 
3.01
Taxes
60
 
3.02
Illegality
62
 
3.03
Inability to Determine Rates
63
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
63
 
3.05
Compensation for Losses
65
 
3.06
Mitigation Obligations; Replacement of Lenders
65

 
 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)
 

     
Page
         
3.07
Survival
65
ARTICLE IV
     CONDITIONS PRECEDENT TO Credit Extensions
66
 
4.01
Conditions of Initial Credit Extension
66
 
4.02
Conditions to all Credit Extensions
69
ARTICLE V
     REPRESENTATIONS AND WARRANTIES
70
 
5.01
Existence, Qualification and Power
70
 
5.02
Authorization; No Contravention
70
 
5.03
Governmental Authorization; Other Consents
71
 
5.04
Binding Effect
71
 
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
71
 
5.06
Litigation
72
 
5.07
No Default
72
 
5.08
Ownership of Property; Liens; Investments
72
 
5.09
Environmental Compliance
73
 
5.10
Insurance
74
 
5.11
Taxes
74
 
5.12
ERISA Compliance
75
 
5.13
Subsidiaries; Equity Interests; Loan Parties
75
 
5.14
Margin Regulations; Investment Company Act; Public Utility Holding Company Act
76
 
5.15
Disclosure
76
 
5.16
Compliance with Laws
76
 
5.17
Intellectual Property; Licenses, Etc.
77
 
5.18
Solvency
77
 
5.19
Casualty, Etc.
77
 
5.20
Labor Matters
77
 
5.21
Unit Locations; Franchised Unit Locations
77
 
5.22
Franchise Agreements
78
 
5.23
Collateral Documents
78
 
5.24
Operating Accounts
78

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
5.25
Liquor Licenses
78
 
5.26
Private Club
78
 
5.27
Compliance with OFAC Rules and Regulations
79
 
5.28
Foreign Assets Control Regulations, Etc.
79
     
ARTICLE VI
     AFFIRMATIVE COVENANTS
79
 
6.01
Financial Statements
79
 
6.02
Certificates; Other Information
81
 
6.03
Notices
83
 
6.04
Payment of Obligations
83
 
6.05
Preservation of Existence; Liquor Licenses
84
 
6.06
Maintenance of Properties
84
 
6.07
Maintenance of Insurance
84
 
6.08
Compliance with Laws
84
 
6.09
Books and Records
84
 
6.10
Inspection Rights
85
 
6.11
Use of Proceeds
85
 
6.12
Covenant to Guarantee Obligations and Give Security
85
 
6.13
Compliance with Environmental Laws
87
 
6.14
[Intentionally Omitted]
87
 
6.15
Further Assurances
87
 
6.16
Compliance with Terms of Leaseholds
87
 
6.17
Intentionally Omitted
87
 
6.18
Material Contracts
88
 
6.19
Operating Accounts
88
 
6.20
Control Agreements
88
ARTICLE VII
     NEGATIVE COVENANTS
89
 
7.01
Liens
89
 
7.02
Indebtedness
90
 
7.03
Investments
91
 
7.04
Fundamental Changes
92

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
7.05
Dispositions
93
 
7.06
Restricted Payments
94
 
7.07
Change in Nature of Business; Restaurant Concepts
94
 
7.08
Transactions with Affiliates
95
 
7.09
Burdensome Agreements
95
 
7.10
Use of Proceeds
95
 
7.11
Financial Covenants
95
 
7.12
Growth Capital Expenditures
96
 
7.13
Amendments of Organization Documents, Etc.
96
 
7.14
Accounting Changes
96
 
7.15
Prepayments, Etc. of Indebtedness
96
 
7.16
Amendment, Etc. of Indebtedness and Material Contracts
97
     
ARTICLE VIII
     EVENTS OF DEFAULT AND REMEDIES
97
 
8.01
Events of Default
97
 
8.02
Remedies upon Event of Default
100
 
8.03
Application of Funds
100
ARTICLE IX
     ADMINISTRATIVE AGENT
101
 
9.01
Appointment and Authority
101
 
9.02
Rights as a Lender
102
 
9.03
Exculpatory Provisions
102
 
9.04
Reliance by Administrative Agent
103
 
9.05
Delegation of Duties
103
 
9.06
Resignation of Administrative Agent
104
 
9.07
Non-Reliance on Administrative Agent and Other Lenders
105
 
9.08
No Other Duties, Etc.
105
 
9.09
Administrative Agent May File Proofs of Claim
105
 
9.10
Collateral and Guaranty Matters
106
 
9.11
Secured Cash Management Agreements and Secured Hedge Agreements
106
ARTICLE X
     MISCELLANEOUS
107
 
10.01
Amendments, Etc.
107

 
 
iv

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

     
Page
         
10.02
Notices; Effectiveness; Electronic Communications
108
 
10.03
No Waiver; Cumulative Remedies
110
 
10.04
Expenses; Indemnity; Damage Waiver
111
 
10.05
Payments Set Aside
112
 
10.06
Successors and Assigns
113
 
10.07
Treatment of Certain Information; Confidentiality
118
 
10.08
Right of Setoff
119
 
10.09
Interest Rate Limitation
119
 
10.10
Counterparts; Integration; Effectiveness
119
 
10.11
Survival of Representations and Warranties
120
 
10.12
Severability
120
 
10.13
Replacement of Lenders
120
 
10.14
Governing Law; Jurisdiction; Etc.
121
 
10.15
Waiver of Jury Trial
122
 
10.16
No Advisory or Fiduciary Responsibility
122
 
10.17
USA Patriot Act Notice
123
 
10.18
Time of the Essence
123
 
10.19
General Release
123
 
10.20
ENTIRE AGREEMENT
123
 
10.21
Transitional Arrangements
123



 
v

--------------------------------------------------------------------------------

 
 
SCHEDULES
 

 
1.01-A
EBITDA Addbacks
 
2.01
Revolving Credit Commitments and Applicable Percentages
 
4.01
Local Counsel
 
5.05
Supplement to Interim Financial Statements
 
5.06
Disclosed Litigation
 
5.08(b)
Existing Liens
 
5.08(c)
Owned Real Property
 
5.08(d)(i)
Leased Real Property (Lessee)
 
5.08(d)(ii)
Leased Real Property (Lessor)
 
5.08(e)
Existing Investments
 
5.11
Taxes
 
5.13
Subsidiaries and Other Equity Investments; Loan Parties
 
5.17
Intellectual Property Matters
 
5.21
Unit Locations; Franchise Locations
 
5.22
Franchise Agreements
 
5.24
Operating Accounts
 
5.26
Private Clubs
 
7.02
Existing Indebtedness
 
10.02
Administrative Agent’s Office, Certain Addresses for Notices

 
EXHIBITS
 

 
Form of
       
A
Committed Loan Notice
 
B
[Reserved]
 
C
Revolving Credit Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
     

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
February 10, 2011, among BENIHANA INC., a Delaware corporation (“Benihana
Inc.”), BENIHANA NATIONAL CORP., a Delaware corporation (“BNC” and, collectively
with Benihana Inc., the “Borrower” or the “Borrowers”), WELLS FARGO BANK,
NATIONAL ASSOCIATION (as successor by merger to Wachovia Bank, National
Association) and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (as successor by merger to Wachovia Bank, National Association), as
Administrative Agent, Sweep Plus Lender and L/C Issuer.
 
PRELIMINARY STATEMENTS:
 
Benihana Inc., the Lenders, the Administrative Agent and the L/C Issuer are
parties to the Credit Agreement dated as of March 15, 2007 (as amended, amended
and restated, supplemented or modified and in effect immediately prior to the
date hereof, the “Existing Credit Agreement”), pursuant to which certain of the
Lenders made loans and other extensions of credit to the Borrower.
 
Benihana Inc. has requested and the Administrative Agent, the Sweep Plus Lender,
the L/C Issuer and the Lenders have agreed to amend and restate the Existing
Credit Agreement in its entirety as set forth herein and to make BNC a joint and
several borrower under the Agreement.
 
BNC desires to become a borrower under this Agreement.
 
The Lenders, the Sweep Plus Lender and the L/C Issuer are willing to provide
extensions of credit to the Borrower to allow the Borrower to make Capital
Expenditures, for ongoing working capital requirements and other general
corporate purposes of the Borrower not in contravention of any Law or of any
Loan Document, in each case, subject to the terms contained herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree to amend and restate and supersede the
Existing Credit Agreement in its entirety as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Account Control Agreement” means any deposit account control agreement,
securities account control agreement or similar agreement entered into by a Loan
Party, the Administrative Agent and the applicable financial institution,
granting to the Administrative Agent, for the benefit of the Secured Parties to
secure the Obligations, a perfected, first-priority Lien and “control” (as
defined in the UCC) in the applicable deposit account or securities account of a
Loan Party.
 
 
1

--------------------------------------------------------------------------------

 
 
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.
 
“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Outstandings at such time.
 
“Agreement” means this Credit Agreement.
 
“Applicable Percentage” means with respect to any Revolving Credit Lender at any
time, the percentage (carried out to the ninth decimal place) of the Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender shall be determined based on the Applicable
Percentage of such Revolving Credit Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.
 
“Applicable Rate” means (i) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section
6.02(b) for the Fiscal Quarter ending March 27, 2011, the applicable percentage
per annum set forth in Pricing Level 2 shall apply and (ii) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Lease-Adjusted Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):
 
 
 
2

--------------------------------------------------------------------------------

 
 
Applicable Rate
 
Pricing Level
Consolidated Lease-Adjusted Leverage Ratio
 
Eurodollar
Rate
(Letters of
Credit)
 
Base Rate
 
Applicable Commitment Fee
1
Greater than or equal to 3.25 to 1.00
    4.50 %     3.50 %     0.75 %
2
Greater than or equal to 3.00 but less than 3.25 to 1.00
    4.25 %     3.25 %     0.50 %
3
Less than 3.00 to 1.00
    4.00 %     3.00 %     0.50 %

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Lease-Adjusted Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered to the Administrative Agent.  In the event
either the Borrower or the Administrative Agent determines, in good faith, that
the calculation of the Consolidated Lease-Adjusted Leverage Ratio on which the
Applicable Rate for any particular period was determined is inaccurate and, as a
consequence thereof, the Applicable Rate originally calculated was lower than it
would have been if the Consolidated Lease-Adjusted Leverage Ratio had been
correctly calculated, (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such period (and if
such Compliance Certificate is not accurately restated and delivered within five
days after (A) the first discovery of such inaccuracy by the Borrower, or (B)
after written notice is given by the Administrative Agent upon its discovery
thereof, as applicable, then Pricing Level 1 shall apply retroactively for such
period notwithstanding any subsequent restatement thereof after such five day
period), (ii) the Administrative Agent shall thereupon determine and notify the
Borrower of the amount of interest that would have been due in respect of any
outstanding Obligations during such period had the Applicable Rate been
calculated based on the corrected Consolidated Lease-Adjusted Leverage Ratio (or
the Pricing Level 1 Applicable Rate if such corrected Compliance Certificate was
not delivered within the required five-day time period) and (iii) the Borrower
shall promptly thereafter pay to the Administrative Agent for the account of the
Lenders the difference between that amount and the amount actually paid in
respect of such period.  The foregoing notwithstanding shall in no way limit the
rights of the Administrative Agent or the Lenders to exercise their rights to
impose the Default Rate as provided herein or any other remedies provided in the
Loan Documents.
 
“Appropriate Lender” means, at any time, (a) with respect to any of the
Revolving Credit Facility, a Revolving Credit Lender that has a Revolving Credit
Commitment or holds a Revolving Credit Loan, respectively, at such time,
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Sweep Plus Loans, (i) the
Sweep Plus Lender and (ii) if any Sweep Plus Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.
 
 
3

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means Wells Fargo Securities, in its capacity as sole lead arranger
and sole bookrunner.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended March 28, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such Fiscal Year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(b).
 
“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b).
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments in its entirety pursuant to Section 2.06, and (iii)
the date of termination of the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate” and (c) clause (b) of the definition of Eurodollar Rate plus
1.50%.  The “prime rate” is a rate set by Wells Fargo based upon various factors
including Wells Fargo’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.  Any change in such
rate announced by Wells Fargo shall take effect at the opening of business on
the day specified in the public announcement of such change.
 
 
4

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.
 
“BBA LIBOR” means the British Bankers Association LIBOR Rate, as published by
Reuters (or, where the rate is undeterminable from Reuters, another commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of the applicable Interest
Period.
 
“Benihana Inc.” has the meaning specified in the introductory paragraph hereto.
 
“BNC” has the meaning specified in the introductory paragraph hereto.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Revolving Credit Borrowing or a Sweep Plus Borrowing, as the
context may require.
 
“BOT” means Benihana of Tokyo, Inc.
 
“Budget” has the meaning specified in Section 6.01(c).
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Loan determined by reference to the Eurodollar Rate or
the determination of BBA LIBOR, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (including expenditures for the remodel of existing Restaurants
but, in any case, excluding normal replacements and maintenance which are
properly charged to current operations) and the repurchase of any Franchised
Units from a Franchisee, plus to the extent not included in the calculation of
such Capital Expenditures, Consolidated Restaurant Pre-Opening Costs for such
period.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateral Account” means a blocked interest bearing deposit account of
one or more of the Loan Parties at Wells Fargo in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.
 
 
5

--------------------------------------------------------------------------------

 
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Sweep Plus Lender (as applicable) and the Lenders, as collateral for the L/C
Obligations, Obligations in respect of Sweep Plus Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances pursuant to documentation in form and
substance satisfactory to the (a) Administrative Agent and (b) the L/C Issuer or
the Sweep Plus Lender (as applicable) (which documents are hereby consented to
by the Lenders).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include proceeds of such cash collateral and other credit
support.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
 
6

--------------------------------------------------------------------------------

 
 
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding BOT, those
Persons who beneficially own the Equity Interests of BOT as of the Closing Date,
BFC Financial Corporation, any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of 25% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or
 
(b)           during any period of twelve consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing 25% or more of
the combined voting power of such securities unless such consummation would not
cause a Change of Control under paragraph (a) of the definition of Change of
Control or unless such consummation is contingent on either (i) the consent of
the Required Lenders without penalty or liability if such consent is not
received or (ii) payment in full in cash of the Obligations prior to or
simultaneously with such consummation; or
 
(d)           except as expressly permitted under Sections 7.04 and 7.05,
Borrower shall cease, directly or indirectly, to own and control legally and
beneficially (i) all of the Equity Interests of the Existing Subsidiaries and
(ii) all of the Equity Interests of any newly formed Subsidiary of the Borrower
created after the Closing Date.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Securities Pledge Agreement, the Intellectual Property Security Agreements, each
Account Control Agreement, each of the Mortgages, collateral assignments,
security agreements, securities pledge agreements, intellectual property
security agreements or other similar agreements in favor of the Secured Parties
and delivered to the Administrative Agent from time to time, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties, each such document, instrument and agreement to be in form and
substance satisfactory to the Administrative Agent.
 
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated Adjusted Rental Expense” means, as of the date of determination,
for the applicable Measurement Period, Consolidated Rental Expense for such
Measurement Period multiplied by eight (8).
 
 
8

--------------------------------------------------------------------------------

 
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the applicable Measurement Period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income and without duplication for
such Measurement Period: (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes payable, (iii) depreciation
and amortization expense, (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period), including non-cash impairment charges and compensation
payable in common stock of the Borrower or an Affiliate of the Borrower, (v)
Consolidated Restaurant Pre-Opening Costs in an amount not to exceed $300,000
for any single Restaurant opened after the Closing Date and during such
Measurement Period, (vi) fees, costs and out-of-pocket expenses (including,
without limitation, accounting, consulting, legal, and financing costs and
expenses and litigation costs and expenses) incurred in connection with the
financing transaction contemplated by this Agreement or in connection with sale
or potential sale of the Borrower and its Subsidiaries (regardless of whether
any such sale is consummated) and paid on or prior to first anniversary of the
Closing Date, (vii) fees, costs and out-of-pocket expenses in connection with
proxy solicitation, shareholder disputes, special committee costs and expenses
including attorneys fees and investment banker fees and expenses and (viii) each
of the items set forth on Schedule 1.01-A minus (b) the following to the extent
included in calculating such Consolidated Net Income and without duplication for
such Measurement Period:  (i) Federal, state, local and foreign income tax
credits, and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Borrower and its Subsidiaries for such Measurement Period).
 
“Consolidated EBITDAR” means, for the applicable Measurement Period, an amount
equal to (without duplication) (i) Consolidated EBITDA for such Measurement
Period, plus (ii) Consolidated Rental Expense for such Measurement Period but
without duplication of rental expense included in the calculation of
Consolidated Restaurant Pre-Opening Expenses.
 
“Consolidated Financial Obligations” means, for the applicable Measurement
Period, the sum of (a) Consolidated Interest Charges paid or payable in cash by
the Borrower and its Subsidiaries for such period and (b) Consolidated Rental
Expense of the Borrower and its Subsidiaries for such period.  Demand
obligations shall be deemed to be due and payable during any period during which
such obligations are outstanding to the extent not demanded in any prior Fiscal
Quarter.
 
“Consolidated Fixed Charge Coverage Ratio” means, for the applicable Measurement
Period, the ratio of (a) Consolidated EBITDAR for such Measurement Period, less
(i) to the extent added back to Consolidated Net Income in connection with the
calculation of Consolidated EBITDAR for such Measurement Period, the aggregate
amount of Federal, state, local and foreign income taxes paid or payable in cash
during such Measurement Period, less (ii) the aggregate amount of all
Maintenance Capital Expenditures made during such Measurement Period, less (iii)
the aggregate amount of Restricted Payments made pursuant to Section 7.06(e)
during such Measurement Period to (b) Consolidated Financial Obligations, in
each case, of or by the Borrower and its Subsidiaries for such Measurement
Period.
 
 
9

--------------------------------------------------------------------------------

 
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary; provided that for clarity,
Consolidated Funded Indebtedness shall not include the Series B preferred shares
of Benihana Inc. so long as the terms of such preferred shares remain as in
effect on the Closing Date..
 
“Consolidated Interest Charges” means, for the applicable Measurement Period,
the sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, (b) all interest
paid or payable with respect to discontinued operations and (c) the portion of
rent expense under Capitalized Leases that is treated as interest in accordance
with GAAP, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for such period.
 
“Consolidated Lease-Adjusted Leverage Ratio” means, for the applicable
Measurement Period, the ratio of (a) Consolidated Funded Indebtedness as of the
last day of such Measurement Period, plus Consolidated Adjusted Rental Expense
for such Measurement Period minus the aggregate amount in excess of $1,500,000
of cash and Cash Equivalents of the Loan Parties subject to a duly perfected
first-priority Lien in favor of the Administrative Agent for the benefit of the
Secured Parties to (b) Consolidated EBITDAR of the Borrower and its Subsidiaries
on a consolidated basis for such Measurement Period.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
applicable Measurement Period; provided that Consolidated Net Income shall
exclude (a) extraordinary gains and extraordinary losses for such Measurement
Period, (b) the net income of any Subsidiary during such Measurement Period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such income is not permitted by operation of the terms of
its Organization Documents or any agreement, instrument or Law applicable to
such Subsidiary during such Measurement Period, except that the Borrower’s
equity in any net loss of any such Subsidiary for such Measurement Period shall
be included in determining Consolidated Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a wholly-owned Subsidiary of
the Borrower (other than Subsidiaries Controlled directly or indirectly by the
Borrower with a de minimus minority ownership interest held by a third-party
that is not a Loan Party solely for compliance with liquor license laws and
regulations), except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Period to the Borrower or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary, such
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso).
 
 
10

--------------------------------------------------------------------------------

 
 
“Consolidated Rental Expense” means, for the applicable Measurement Period, all
cash rental expense of the Borrower and its Subsidiaries paid or payable during
such Measurement Period, determined on a consolidated basis in accordance with
GAAP, incurred under any rental agreements or leases (whether calculated as base
rent or as a percentage of unit-level revenue or operating income), other than
cash rent incurred with respect to a particular lease site for periods prior to
the opening of the Restaurant to be operated on such site, common area
maintenance fees and obligations in respect of any Capitalized Leases and
Synthetic Lease Obligations.
 
“Consolidated Restaurant Pre-Opening Costs” means “Start-up costs” (such term
used herein as defined in SOP 98-5 published by the American Institute of
Certified Public Accountants) incurred by Borrower and/or its Subsidiaries on a
consolidated basis related to the acquisition, opening and organizing of New
Operating Units, such costs to include, without limitation, the cost of
feasibility studies, staff-training, and recruiting and travel costs for
employees engaged in such start-up activities.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate otherwise applicable to Base Rate Loans plus (iii) 3% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to Eurodollar Rate Loan plus 3% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 3% per annum.
 
 
11

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent in its reasonable discretion, (a) has failed to fund any portion of its
Loans, participations in L/C Obligations, participations in Sweep Plus Loans or
other obligations required to be funded by it hereunder, within one Business Day
of the date required to be funded by it hereunder, (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations hereunder or has made a public statement to
that effect, (c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent, that it will comply with its funding obligations
hereunder, (d) has otherwise failed to pay over to the Administrative Agent, the
Sweep Plus Lender, the L/C Issuer, or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (e) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
 
“Designated Account” means that certain non-interest bearing deposit account
maintained by the BNC with the Sweep Plus Lender entitled BENIHANA NATIONAL CORP
OPERATING ACCOUNT ZBA MASTER # 2696208760376 or such other deposit account
agreed to by the Borrower and the Sweep Plus Lender; provided that in any event
such account shall be subject to an Account Control Agreement.
 
“Disclosed Litigation” has the meaning provided in Section 5.06.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
 
12

--------------------------------------------------------------------------------

 
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means, as to any Loan Party, any trade or business (whether or
not incorporated) that is a member of a group which includes such Loan Party and
which is treated as a single employer under Sections 414(b), (c), (m) and (o) of
the Code
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.
 
“Eurodollar Rate” means
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:
 

   Eurodollar Rate  = Eurodollar Base Rate       1.00 – Eurodollar Reserve
Percentage  

 
 
13

--------------------------------------------------------------------------------

 
 
Where,
 
“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to BBA LIBOR for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.  If such rate is not
available at such time for any reason, then the “Eurodollar Base Rate” for such
Interest Period shall be the rate per annum for such Interest Period reasonably
determined by the Administrative Agent.
 
“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such rate is not available at such time for any reason, the rate
per annum for such Base Rate Loan reasonably determined by the Administrative
Agent.
 
“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Proceeds” means, for any Fiscal Year of the Borrower, the excess
(if any) of (a)  the sum of (i) Consolidated EBITDA for such Fiscal Year and
(ii) any Extraordinary Receipts actually received by the Borrower or its
Subsidiaries during such Fiscal Year over (b) the sum (for such Fiscal Year) of
(i) Consolidated Interest Charges actually paid in cash by the Borrower and its
Subsidiaries, (ii) all income taxes actually paid in cash by the Borrower and
its Subsidiaries and (iii) Capital Expenditures actually made by the Borrower
and its Subsidiaries in such Fiscal Year.
 
“Excluded Account” means any (a) deposit accounts specially and exclusively used
in the ordinary course of business for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Loan Party’s salaried
employees, which accounts are funded only in the ordinary course of business,
(b) pension fund accounts and 401(k) accounts (c) local deposit accounts which,
individually, do not contain a balance of funds in excess of $25,000 at any
time; provided that such local deposit accounts shall only be considered
Excluded Accounts under this clause (c) to the extent that all such funds in
such local deposit accounts are automatically deposited on each Business Day to
an Operating Account subject to an Account Control Agreement in favor of the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent.
 
 
14

--------------------------------------------------------------------------------

 
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
 
“Existing Credit Agreement” has the meaning provided in the Preliminary
Statements hereto.
 
“Existing Letters of Credit” means any letters of credit issued by Wachovia
Bank, National Association (as predecessor to Wells Fargo Bank, National
Association) under the Existing Credit Agreement.
 
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments (a) in respect of
loss or damage to equipment, fixed assets or real property are applied (or in
respect of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property or (b) are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.
 
“Existing Subsidiaries” means those Subsidiaries of the Borrower in existence on
the Closing Date and as set forth on Part (a) of Schedule 5.13.
 
“Facility” means the Revolving Credit Facility.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
 
15

--------------------------------------------------------------------------------

 
 
“FDD” means the Franchise Disclosure Document of the Loan Parties as in effect
from time to time.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.
 
“Fee Letter” means the letter agreement, dated as of even date hereof, among the
Borrower, the Administrative Agent and the Arranger.
 
“Fiscal Month” means each consecutive four-week accounting period such that
there are thirteen four-week periods in each 52-week Fiscal Year.
 
“Fiscal Quarter” means the accounting period consisting of either (a) in the
event of a 52-week Fiscal Year, (i) for the first Fiscal Quarter in such Fiscal
Year, four Fiscal Months, totaling sixteen weeks and (ii) for each subsequent
Fiscal Quarter in such Fiscal Year, three Fiscal Months, totaling twelve weeks
each or (b) in the event of a 53-week Fiscal Year, (ii) for the first Fiscal
Quarter in such Fiscal Year, four Fiscal Months, totaling sixteen weeks, (ii)
for each of the subsequent second and third Fiscal Quarters in such Fiscal Year
three Fiscal Months, totaling twelve weeks each, and (iii) for the final fourth
Fiscal Quarter in such Fiscal Year, three Fiscal Months and an additional week,
totaling thirteen weeks.
 
“Fiscal Year” means the Borrower’s 52- or 53-week accounting period consisting
of four Fiscal Quarters  ending on the Sunday which falls between the dates
March 26 and April 1 of each calendar year.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Franchise Agreements” means each of the agreements entered into from time to
time by the Borrower or any of its Subsidiaries pursuant to which a Loan Party
as Franchisor agrees to allow a Franchisee to operate a restaurant facility
using any of the “Benihana”, “RA Sushi” or “Haru” restaurant concepts.
 
“Franchisee” means each third party unaffiliated restaurant operator identified
as a franchisee in any Franchise Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
“Franchised Unit” means a restaurant facility consisting of real property (owned
or leased by a Franchisee), equipment and other property, franchised by the
Franchisor to the Franchisee pursuant to a Franchise Agreement.
 
“Franchised Unit Locations” means, collectively, the property comprising
Franchised Unit Locations described in Part (b) of Schedule 5.21 (as such
Schedule may be updated from time to time with the written consent of the
Administrative Agent).
 
“Franchisor” means any Loan Party which is the franchisor under any Franchise
Agreement.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 10.06(h).
 
“Growth Capital Expenditures” means, with respect to any Person for any period,
any Capital Expenditures related to the construction, acquisition or opening of
new Restaurants or Unit Locations during such period plus Capital Expenditures
relating to the expansion of seating or customer capacity of any existing
Restaurant or Unit Location (but otherwise not including Capital Expenditures
incurred with the remodeling of existing Restaurants) for such period.
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
17

--------------------------------------------------------------------------------

 
 
“Guarantors” means, collectively, the Subsidiaries of the Borrower listed on
part (d) of Schedule 5.13 and each other Subsidiary of the Borrower that shall
be required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.
 
“Guaranty” means, collectively, the Subsidiary Guaranty, dated or to be dated on
or prior to the Closing Date, made by the Guarantors in favor of the Secured
Parties and in form and substance satisfactory to the Administrative Agent,
together with each other guaranty in favor of the Secured Parties and delivered
to the Administrative Agent from time to time.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Insurance Receipt” means any cash received by or paid to or for the account of
any Person constituting proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings) and condemnation awards (and payments in lieu thereof).
 
“Intellectual Property Security Agreements” means, collectively, each Trademark
Collateral Security Agreement and each patent and copyright security agreement,
each in form and substance satisfactory to the Administrative Agent.
 
“Interest Payment Date” means, as to any Loan, the first Business Day of each
calendar month and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to such Letter of Credit.
 
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
 
20

--------------------------------------------------------------------------------

 
 
“L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law and including all
Environmental Laws and Securities Laws.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Sweep Plus Lender.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect.
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
 
“Letter of Credit Sublimit” means an amount equal to $5,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
 
21

--------------------------------------------------------------------------------

 
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Sweep Plus Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each Secured Cash Management Agreement, (h)  each Secured Hedge
Agreement and (i) each other document or instrument executed and delivered in
connection therewith; provided that for purposes of the definition of “Material
Adverse Effect” and Articles IV through IX, “Loan Documents” shall not include
Secured Cash Management Agreements and Secured Hedge Agreements.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Maintenance Capital Expenditures” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, any Capital Expenditures
that are not Growth Capital Expenditures.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
or the Borrower and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
 
“Material Contract” means, with respect to any Person, each contract to which
such Person is a party involving aggregate consideration payable to or by such
Person of the Threshold Amount or more or which otherwise is material to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of such Person.
 
“Maturity Date” means, February 10, 2014; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
 
“Measurement Period” means any period consisting of four consecutive Fiscal
Quarters of the Borrower and its Subsidiaries.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Mortgage” means any mortgages and deeds of trust which the Borrower and its
Subsidiaries has given or may give to the Administrative Agent with respect to
any fee and leasehold interests of the Borrower and its Subsidiaries in the Real
Estate in form and substance satisfactory to the Lender and the Administrative
Agent, in each case, as amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
 
22

--------------------------------------------------------------------------------

 
 
“Net Cash Position” has the meaning specified in Section 2.04(b).
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Insurance Receipt received or paid to the account of any
Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and
 
(b)           with respect to the sale or issuance of any Equity Interest by any
Loan Party or any of its Subsidiaries, or the incurrence or issuance of any
Indebtedness by any Loan Party or any of its Subsidiaries, the excess of (i) the
sum of the cash and Cash Equivalents received in connection with such
transaction over (ii) the underwriting discounts and commissions, and other
reasonable and customary out-of-pocket expenses, incurred by such Loan Party or
such Subsidiary in connection therewith.
 
“New Operating Units” means Unit Locations acquired after the Closing Date.
 
“Note” means a Revolving Credit Note.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“Operating Account” means any bank account, deposit account, commodities
accounts securities account or investment account of any Loan Party.
 
 
23

--------------------------------------------------------------------------------

 
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Sweep
Plus Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Sweep Plus Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Patriot Act” has the meaning specified in Section 10.17.
 
 “PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Acquisition” means the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property of, any Person
organized under the laws of the United States, any state thereof or the District
of Columbia that, upon the consummation thereof, will be wholly-owned directly
by the Borrower or one or more of its wholly-owned Subsidiaries (including as a
result of a merger or consolidation); provided that, each of the following
conditions have been satisfied:
 
 
24

--------------------------------------------------------------------------------

 
 
(a)           any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12;
 
(b)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of the
Borrower and its Subsidiaries in the ordinary course;
 
(c)           such purchase or other acquisition shall not include or result in
any contingent liabilities that could reasonably be expected to be material to
the business, financial condition, operations or prospects of the Borrower and
its Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Borrower or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
 
(d)           the total cash and noncash consideration (including the fair
market value of all Equity Interests issued or transferred to the sellers
thereof, all indemnities, earnouts and other contingent payment obligations to,
and the aggregate amounts paid or to be paid under noncompete, consulting and
other affiliated agreements with, the sellers thereof, all write-downs of
property and reserves for liabilities with respect thereto and all assumptions
of debt, liabilities and other obligations in connection therewith) paid by or
on behalf of the Borrower and its Subsidiaries for any such purchase or other
acquisition, when aggregated with the total cash and noncash consideration paid
by or on behalf of the Borrower and its Subsidiaries for all other purchases and
other acquisitions made by the Borrower and its Subsidiaries pursuant to
Section 7.03(h), shall not exceed $6,000,000 during the term of this Agreement;
 
(e)           (A) immediately before and immediately after giving pro forma
effect to any such purchase or other acquisition, no Default or Event of Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition, the Borrower and its Subsidiaries shall be
in pro forma compliance with all of the covenants set forth in Section 7.11 (and
in the case of the Consolidated Lease-Adjusted Leverage Ratio for the
Measurement Period most recently completed shall be at least 0.25 less than the
Consolidated Lease-Adjusted Leverage Ratio required for such Measurement Period
by Section 7.11), such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the Measurement Period covered
thereby;
 
(f)           any and all consents and approvals of any Governmental Authority
(including, for the avoidance of doubt, if applicable, in respect of liquor
licenses acquired to the extent necessary) or landlord necessary for the
consummation of such purchase or acquisition shall have been received;
 
(g)           the Loan Parties shall have delivered to the Administrative Agent,
at least ten (10) Business Days prior to the date on which any such purchase or
other acquisition is to be consummated, a certificate of a Responsible Officer,
in form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in definition have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition;
 
 
25

--------------------------------------------------------------------------------

 
 
(h)           the Loan Parties shall have delivered to the Administrative Agent
(i) at least ten (10) Business Days prior to the consummation of such purchase
or acquisition, true, correct and complete copies of (a) the purchase and sale
documents, together with a complete set of schedules, exhibits, side letters and
other documents and instruments delivered in connection therewith, (b) audited
financial statements (or, if unavailable, management-prepared financial
statements) of the Person (or the assets of such Person, as applicable) to be
acquired for such Person’s two previous fiscal years then most recently ended
and all interim financial statements within the previous fiscal year then most
recently ended  and (c) a revised version of the Budget most recently delivered
to give pro forma effect to such purchase or acquisition and (ii) prior to the
consummation of such purchase or acquisition, true, correct and complete copies
of all acquisition agreements, instruments, side letters or other material
agreements executed in connection with such purchase or acquisition;
 
(i)           the Loan Parties shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that all Liens with
respect to the properties to be acquired, other than Liens permitted under
Section 7.01, have been discharged in full; and
 
(j)           after giving effect to such purchase or acquisition, an aggregate
amount of at least $5,000,000 shall remain available under the Revolving Credit
Facility for at least 90 days following such purchase or acquisition.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
 
“Platform” means an electronic delivery system (which may be provided by
Administrative Agent, an Affiliate of Administrative Agent or any Person that is
not an Affiliate of Administrative Agent), such as IntraLinks or a substantially
similar electronic system.
 
“Pledged Collateral” means the “Securities Collateral” pledged by a Loan Party
to the Administrative Agent pursuant to the terms of the Securities Pledge
Agreement and all of the other property that is or is intended under the terms
of the Securities Pledge Agreement to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
“Pledged Indebtedness” means any promissory notes or other evidence of
indebtedness pledged by a Loan Party to the Administrative Agent pursuant to the
terms of the Security Agreement.
 
“Private Club Agreement” means, collectively, each agreement providing for the
allocation of revenues derived from liquor sales at any Private Club, each such
agreement to be in form and substance reasonably satisfactory to the
Administrative Agent.
 
 
26

--------------------------------------------------------------------------------

 
 
“Private Club” means each association or club formed for the sole purpose of
selling and serving liquor at any Restaurant in jurisdictions where such sale or
service would not otherwise be permitted.
 
“Real Estate Support Documents” means, with respect to any fee interest of any
Loan Party, such mortgagee title insurance policies (in amounts and with
endorsements acceptable to the Administrative Agent), surveys, environmental
assessment reports, environmental questionnaires, flood hazard certifications,
evidence of flood insurance, if required, and other fee mortgage-related
documents as may reasonably be required by the Administrative Agent, in each
case, in form and substance reasonably satisfactory to the Administrative Agent.
 
“Reduction Amount” has the meaning set forth in Section 2.05(b)(vi).
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice and (b) with
respect to an L/C Credit Extension, a Letter of Credit Application.
 
“Required Lenders” means, as of any date of determination, if there are two or
more Lenders, at least two Lenders holding at least 51% of the sum of the (a)
Total Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Sweep Plus
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
 
“Restaurant” means a particular restaurant at a particular location that is
owned (regardless of whether the real property is owned or leased) and operated
by a Loan Party or any Subsidiary of a Loan Party.
 
 
27

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person or any of its Subsidiaries, or (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), (c) or any
option, warrant or other right to acquire any such dividend or other
distribution or payment, or (d) any management fees, fee (consulting, advisory,
management or otherwise), allowance or other similar arrangement directly or
indirectly to any Affiliate that is not a Loan Party.
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01.
 
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Sweep Plus Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
 
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
 
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
“Revolving Credit Loan” has the meaning specified in Section 2.01.
 
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/ programs/index.shtml, or as
otherwise published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
 
28

--------------------------------------------------------------------------------

 
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
 
“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
this Credit Agreement that is entered into by and between the Borrower and any
Hedge Bank.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
“Securities Pledge Agreement” means, collectively, the Amended and Restated
Securities Pledge Agreement, dated as of the date hereof, among the Loan Parties
and the Administrative Agent, as amended, amended and restated, supplemented or
modified from time to time in accordance with the terms hereof and thereof and
each other securities pledge agreement in favor of the Secured Parties and
delivered to the Administrative Agent from time to time.
 
“Security Agreement” means, collectively, the Amended and Restated Security
Agreement, dated as of the date hereof, among the Loan Parties and the
Administrative Agent, as amended, amended and restated, supplemented or modified
from time to time in accordance with the terms thereof and each other security
agreement in favor of the Secured Parties and delivered to the Administrative
Agent from time to time.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
 
29

--------------------------------------------------------------------------------

 
 
“SPC” has the meaning specified in Section 10.06(h).
 
“Subordinated Provisions” has the meaning specified in Section 8.01(m).
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Subsidiary Guaranty” means that certain Guaranty, dated as even date hereof,
made by the Subsidiaries of the Borrower in favor of the Administrative Agent,
for the benefit of the Secured Parties, as amended, amended and restated,
supplemented or modified from time to time in accordance with the terms hereof
and thereof.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
 
30

--------------------------------------------------------------------------------

 
 
“Sweep Plus” means the revolving credit facility made available by the Sweep
Plus Lender pursuant to Section 2.04.
 
“Sweep Plus Borrowing” means a borrowing of a Sweep Plus Loan pursuant to
Section 2.04.
 
“Sweep Plus Lender” means Wells Fargo in its capacity as provider of Sweep Plus
Loans, or any successor lender hereunder.
 
“Sweep Plus Loan” has the meaning specified in Section 2.04(a).
 
“Sweep Plus Services Agreement” means that certain Sweep Plus Loan Service
Agreement by and among the Borrower and Wells Fargo (as successor to Wachovia
Bank), as amended, amended and restated, supplemented or modified in accordance
with the terms thereof.
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination of Revolving Credit Commitments Notice” means an irrevocable notice
to terminate or reduce the Revolving Credit Commitments pursuant to Section
2.06, which shall be in writing and shall be substantially in the form of
Exhibit C.
 
“Threshold Amount” means $4,000,000.
 
“Total Outstandings” means, at any date of determination, the aggregate
Outstanding Amount of all Loans and all L/C Obligations.
 
“Trademark Collateral Security Agreement” means, collectively, the Trademark
Collateral Security and Pledge Agreement dated as of the date hereof, among the
Loan Parties and the Administrative Agent as amended, amended and restated,
supplemented or modified from time to time in accordance with the terms hereof
and thereof and each other trademark collateral security agreement in favor of
the Secured Parties and delivered to the Administrative Agent from time to time.
 
 
31

--------------------------------------------------------------------------------

 
 
“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the borrowing of the
Term Loans hereunder, and (b) the payment of the fees and expenses incurred in
connection with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“Unit Locations” means, collectively, the property comprising the Restaurant
locations or on which a Loan Party intends to build out a Restaurant.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
“Wells Fargo” means Wells Fargo Bank, National Association and its successors.
 
“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.
 
1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document (other than Secured Cash Management Agreements and
Secured Hedge Agreements), unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           Any reference to the “Borrower” shall be deemed to be a reference
to both Borrowers; provided that any reference to “each Borrower”, “any
Borrower”, “any other Borrower” or similar phrase shall be deemed to be a
reference to each of Benihana Inc. and BNC as an individual Borrower, as the
context would indicate.
 
1.03        Accounting Terms. (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for the purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried out at 100% of the outstanding principal amount
thereof and the effects of FASB ASC 825 and FASB ASC 470 20 on financial
liabilities shall be disregarded.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
 
33

--------------------------------------------------------------------------------

 
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.
 
1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01        The Revolving Credit Loans.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Applicable Percentage of the Outstanding Amount of all Sweep Plus Loans
shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment.  Within the limits of each Revolving Credit Lender’s Revolving
Credit Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01.  Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.
 
 
34

--------------------------------------------------------------------------------

 
 
2.02        Borrowings, Conversions and Continuations of Loans.  (a) Each
Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one
Business Day prior to the requested date of any Borrowing of Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Except as provided in Sections 2.03(c)
and 2.04, each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice  (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued, (iv)
the Type of Loans to be borrowed or to which existing Revolving Credit Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Sweep Plus Loan may
not be converted to a Eurodollar Rate Loan.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a).  In the case of a Revolving Credit
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Wells Fargo’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
 
(e)           After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than 5 Interest Periods in effect in respect of the Revolving Credit
Facility.
 
2.03        Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower and its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Sweep Plus
Loans shall not exceed such Lender’s Revolving Credit Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
 
 
36

--------------------------------------------------------------------------------

 
 
(ii)           The L/C Issuer shall not issue any Letter of Credit if:
 
(A)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Credit
Lenders have approved such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(F)           a default of any Lender’s obligations to fund under Section
2.03(c) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into arrangements satisfactory to it in its
sole discretion with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential risk with respect to such Lender.
 
(iv)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
 
37

--------------------------------------------------------------------------------

 
 
(vi)          The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Percentage times the amount of such Letter of Credit.
 
 
38

--------------------------------------------------------------------------------

 
 
(iii)           If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrower shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.
 
(iv)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof.  Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Percentage thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
 
 
39

--------------------------------------------------------------------------------

 
 
(ii)           Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the L/C Issuer.  If there shall exist a
Defaulting Lender, the Administrative Agent may apply Cash Collateral for the
account of the L/C Issuer.
 
(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
 
(iv)         Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.
 
(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
 
40

--------------------------------------------------------------------------------

 
 
(vi)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Credit Lender its pro rata share thereof determined
by reference to the percentage of the L/C Borrowing funded by such Revolving
Credit Lender in the same funds as those received by the Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
 
41

--------------------------------------------------------------------------------

 
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any of its Subsidiaries.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
 
42

--------------------------------------------------------------------------------

 
 
(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.  At any time
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent or the L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all of the
L/C Issuer’s fronting exposure with respect to such Defaulting Lender.  Sections
2.04, 2.05 and 8.02(c) set forth certain additional requirements to deliver Cash
Collateral hereunder.  The Borrower hereby grants to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Wells Fargo.  If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim.  Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the L/C Issuer.
 
(h)           Applicability of ISP and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
(i)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to the Applicable
Rate therefor times the daily amount available to be drawn under such Letter of
Credit and (ii) for each standby Letter of Credit equal to the Applicable Rate
therefor times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
the Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
issuer or otherwise made arrangements satisfactory to the L/C Issuer pursuant to
this Section 2.03 shall be payable to the L/C Issuer for its own account.   For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
 
 
43

--------------------------------------------------------------------------------

 
 
(j)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
specified in the Fee Letter, computed on the amount of such Letter of Credit,
and payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the Borrower and the L/C Issuer, computed on the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the last Business Day of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(l)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
 
44

--------------------------------------------------------------------------------

 
 
2.04        Sweep Plus Loans.
 
(a)           The Sweep Plus.  Subject to the terms and conditions set forth
herein, the Sweep Plus Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Sweep Plus Loan”) to the Borrower from time to time on any Business Day during
the Availability Period in an aggregate amount which, together with all
outstanding Revolving Credit Loans and L/C Obligations then outstanding, shall
not exceed the Revolving Credit Facility at such time; provided, however, that
the aggregate Outstanding Amount of the Revolving Credit Loans of any Revolving
Credit Lender at such time, plus such Revolving Credit Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Sweep Plus Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Sweep Plus Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Sweep Plus Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Sweep
Plus Lender a risk participation in such Sweep Plus Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Percentage times the
amount of such Sweep Plus Loan.
 
(b)           Borrowing Procedures.  The Sweep Plus Lender shall calculate the
daily net cash position (the “Net Cash Position”) in the Designated Account on
each Business Day, which shall be calculated by using the opening balance of
available funds in the Designated Account, plus any deposits of collected funds
(i.e. funds for which the Sweep Plus Lender has received credit and that
therefore are available for use by the Sweep Plus Lender) posted to the
Designated Account, minus (i) the daily posting of debits and account holds
placed against the Designated Account by the Sweep Plus Lender, as depository
bank, and (ii) any loan floor which has been established by the Sweep Plus
Lender to cover returns, overdrafts, chargebacks, returned items, unpaid fees
and charges assessed by the Sweep Plus Lender, as depository bank.  If the Net
Cash Position on any Business Day is less than zero, then, subject to the terms
and conditions hereof, including, without limitation, the requirement that the
conditions specified in Article IV are then satisfied, the Sweep Plus Lender
will extend a Sweep Plus Loan to the Designated Account on such Business Day in
the amount equal to such Net Cash Position expressed as a positive number;
provided that after giving effect to such Sweep Plus Loan, the Total
Outstandings shall not exceed the Revolving Credit Facility or the other
limitations set forth in the first sentence of Section 2.04(a).  Sweep Plus
Loans are hereby authorized to be made automatically by the Sweep Plus Lender on
a daily basis, without requiring the Borrower to provide a Request for Credit
Extension to the Sweep Plus Lender.  To the extent not set forth herein, the
Sweep Plus Services Agreement shall control the borrowing procedures in which
Sweep Plus Loans are extended to the Designated Account (which is the Checking
Account referred to in the Sweep Plus Services Agreement).  The Sweep Plus
Services Agreement may be amended, amended and restated, supplemented or
modified in accordance with the terms thereof without the need to amend or
modify this Agreement. The Borrower shall pay all of the Sweep Plus Lender’s
standard fees and charges in connection with the Sweep Plus Services Agreement
and the maintenance of the Designated Account, which fees and charges may change
from time to time.  No Sweep Plus Loans shall be required to be made if a
Default has occurred and is then continuing hereunder.
 
 
45

--------------------------------------------------------------------------------

 
 
(c)           Automatic Repayment of Sweep Plus Loans.  In the event that Sweep
Plus Loans are outstanding and the Net Cash Position is a surplus on any
Business Day, the Sweep Plus Lender shall automatically debit the Designated
Account on such Business Day in an amount equal to the lesser of such surplus
and the principal amount of Sweep Plus Loans outstanding.  In addition, the
Sweep Plus Lender and the Administrative Agent may debit the Designated Account
and apply such amount to the payment of interest or fees with respect to the
Loans.  The Sweep Plus Lender and the Administrative Agent is hereby irrevocably
authorized to debit the Designated Account as provided herein without
requirement of the further consent of or notice to the Borrower.  The Borrower
hereby grants to the Administrative Agent, on behalf of itself and the other
Lenders, a security interest in, right of set-off against and lien upon all
items and balances held in the Designated Accounts as collateral for the
Obligations.
 
(d)           Refinancing of Sweep Plus Loans.
 
(i)           The Sweep Plus Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Sweep Plus Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Sweep Plus Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Sweep Plus Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and, if there shall exist a Defaulting Lender, the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Sweep Plus Loan) for the account of the Sweep Plus Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(d)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Sweep Plus Lender.
 
(ii)           If for any reason any Sweep Plus Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(d)(i), the
request for Base Rate Loans submitted by the Sweep Plus Lender as set forth
herein shall be deemed to be a request by the Sweep Plus Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Sweep Plus
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Sweep Plus Lender pursuant to Section 2.04(d)(i) shall be
deemed payment in respect of such participation.
 
 
46

--------------------------------------------------------------------------------

 
 
(iii)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Sweep Plus Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(d) by the time specified in Section 2.04(d)(i), the Sweep Plus
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Sweep Plus Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Sweep Plus
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Sweep
Plus Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Sweep Plus Loan, as the case may be.  A
certificate of the Sweep Plus Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.  If the Sweep Plus Lender shall be
unable to obtain such amount from such Revolving Credit Lender following demand
therefor or there shall otherwise exist a Defaulting Lender, upon the request of
the Administrative Agent or the Sweep Plus Lender, the Borrower shall
immediately Cash Collateralize such amount.
 
(iv)           Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Sweep Plus Loans
pursuant to this Section 2.04(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Sweep
Plus Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence and continuance of an Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(d) (but not to fund its risk participation
with respect to a Sweep Plus Loan) is subject to the conditions set forth in
Section 4.02.  No funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Sweep Plus Loans, together with
interest as provided herein.
 
(e)           Repayment of Participations.
 
(i)           At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Sweep Plus Loan, if the Sweep Plus Lender
receives any payment on account of such Sweep Plus Loan, the Sweep Plus Lender
will distribute to such Revolving Credit Lender its pro rata share thereof
determined by reference to the percentage of the Sweep Plus Loan funded by such
Revolving Credit Lender in the same funds as those received by the Sweep Plus
Lender.
 
 
47

--------------------------------------------------------------------------------

 
 
(ii)           If any payment received by the Sweep Plus Lender in respect of
principal or interest on any Sweep Plus Loan is required to be returned by the
Sweep Plus Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Sweep Plus Lender in
its discretion), each Revolving Credit Lender shall pay to the Sweep Plus Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by the Sweep Plus Lender in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Sweep Plus Lender in connection with the
foregoing.  The Administrative Agent will make such demand upon the request of
the Sweep Plus Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(f)           Interest for Account of Sweep Plus Lender.  The Sweep Plus Lender
shall be responsible for invoicing the Borrower for interest on the Sweep Plus
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Sweep Plus Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Sweep Plus
Lender.
 
(g)           Payments Directly to Sweep Plus Lender.  The Borrower shall make
all payments of principal and interest in respect of the Sweep Plus Loans
directly to the Sweep Plus Lender.
 
2.05        Prepayments.
 
(a)           Optional.
 
(i)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Revolving Credit Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $250,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage).  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.
 
(ii)           The Borrower may, upon notice to the Sweep Plus Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Sweep Plus Loans in whole or in part without premium or penalty; provided
that (A) such notice must be received by the Sweep Plus Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(B) any such prepayment shall be in a minimum principal amount of
$100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Mandatory.
 
(i)           If any Loan Party or any of its Subsidiaries Disposes of any
property (other than any Disposition of any property permitted by Section
7.05(a), (b), (c), (d), or (g)) which results in the realization by such Person
of Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by such Person (such prepayments to be applied as set forth in clause (v)
below); provided, however, that, with respect to any Net Cash Proceeds realized
in connection with a Disposition described in this Section 2.05(b)(i), so long
as no Event of Default shall have occurred and be continuing at any time during
either 270 day period referred to below, at the election of the Borrower made in
good faith (as notified in writing by the Borrower to the Administrative Agent
prior to the date a mandatory prepayment of the Loans would otherwise be
required hereunder), such Loan Party or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in assets (other than current assets) used or
useful in the business of any Loan Party so long as within 270 days after the
receipt of such Net Cash Proceeds, such Loan Party or such Subsidiary shall have
either made such reinvestment or entered into a binding agreement to make such
reinvestment and, if such binding agreement is entered into within such 270 day
period, such reinvestment actually occurs within 270 days following the date
such Loan Party or such Subsidiary entered into such binding agreement; and
provided further, however, that if any Net Cash Proceeds are not so reinvested
in accordance with the terms hereof, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such uninvested Net Cash Proceeds
within two (2) Business Days following the expiration of the initial 270 day
period, or, if a binding agreement was entered into during such initial period,
the next 270 day period (such prepayments to be applied as set forth in clauses
(vi) below).
 
(ii)           Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to Section 7.02), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clause (vi) below).
 
(iii)           Upon any Insurance Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clauses (i) or (ii) of this Section 2.05(b), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clause (vi) below);
provided, however, that, so long as no Event of Default shall have occurred and
be continuing at any time during either 270 day period referred to below, with
respect to any Net Cash Proceeds realized in connection with the receipt of
Insurance Receipts described in this Section 2.05(b)(iii), at the election of
the Borrower made in good faith (as notified in writing by the Borrower to the
Administrative Agent prior to the date a mandatory prepayment of the Loans would
otherwise be required hereunder), such Loan Party or such Subsidiary may apply
such Net Cash Proceeds to replace or repair the equipment, fixed assets or real
property in respect of which such Net Cash Proceeds were received or other
assets used or useful in the business (other than current assets) so long as
within 270 days after the receipt of such Net Cash Proceeds, such Loan Party or
such Subsidiary shall have either replaced or repaired such equipment, fixed
asset or real property or entered into a binding agreement to replace or repair
such assets and if such binding agreement is entered into within such 270 day
period, such repair or replacement actually occurs within 270 days following the
date of such Loan Party or such Subsidiary’s commitment under such binding
agreement; and provided further, however, that if any Net Cash Proceeds are not
so applied in accordance with the terms hereof, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of such unapplied Net Cash
Proceeds within two (2) Business Days following the expiration of the initial
270 day period, or if a binding agreement to repair or replace such asset was
entered into during such initial period, the next 180 day period (such
prepayments to be applied as set forth in clauses (vi) below).
 
 
49

--------------------------------------------------------------------------------

 
 
(iv)           At any time that the Net Cash Position is a positive amount and
Sweep Plus Loans are outstanding, the Sweep Plus Loans shall be repaid as
provided in Section 2.04(c).
 
(v)           If for any reason the Total Outstandings at any time exceed the
Revolving Credit Facility at such time, the Borrower shall immediately prepay
Revolving Credit Loans, Sweep Plus Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
 
(vi)           Prepayments of the Revolving Credit Facility made pursuant to
this Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and
the Sweep Plus Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, in the case of prepayments of the Revolving
Credit Facility required pursuant to clause (i), (ii) and (iii) of this Section
2.05(b), the amount  remaining, if any, after the prepayment in full of all L/C
Borrowings, Sweep Plus Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full (the sum
of such prepayment amounts, cash collateralization amounts and remaining amount
being, collectively, the “Reduction Amount”) may be retained by the Borrower for
use in the ordinary course of its business, and the Revolving Credit Facility
shall be automatically and permanently reduced by the Reduction Amount as set
forth in Section 2.06(b)(i).  Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.  Amounts to be applied as provided in this clause (vi) to the
prepayment of the Revolving Credit Facility shall be applied first to reduce
outstanding Base Rate Loans and thereafter shall be applied to prepay
outstanding Eurodollar Rate Loans.
 
2.06        Termination or Reduction of Commitments.
 
(a)           Optional.  The Borrower may, upon notice to the Administrative
Agent pursuant to a Termination of Revolving Credit Commitment Notice, terminate
the Revolving Credit Facility, the Letter of Credit Sublimit or the Sweep Plus
facility, or from time to time permanently reduce the Revolving Credit Facility
or the Letter of Credit Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $250,000 or any whole multiple of
$100,000 in excess thereof or, if less, the entire principal amount thereof then
outstanding, and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Revolving Credit
Facility, or (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.
 
 
50

--------------------------------------------------------------------------------

 
 
(b)           Mandatory.
 
(i)           The Revolving Credit Facility shall be automatically and
permanently reduced on each date on which the prepayment of Revolving Credit
Loans outstanding thereunder is required to be made pursuant to Section
2.05(b)(i) through (iii) by an amount equal to the applicable Reduction Amount.
 
(ii)           If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.06, the Letter of Credit
Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit shall be automatically reduced by the amount of such excess.
 
(c)           Application of Commitment Reductions; Payment of Fees.  The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit or the Revolving Credit Facility
under this Section 2.06.  Upon any reduction of the Revolving Credit Facility,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Applicable Percentage of such reduction amount.  All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
 
2.07        Repayment of Loans
 
(a)           Revolving Credit Loans.  The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.
 
(b)           Sweep Plus Loans.  The Borrower shall repay each Sweep Plus Loan
on the Maturity Date.
 
2.08        Interest.
 
(a)           Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Sweep Plus Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.
 
 
51

--------------------------------------------------------------------------------

 
 
(b)           (i)           If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise (including, without limitation, upon the
occurrence of an Event of Default under Section 8.01(f), such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09        Fees.  In addition to certain fees described in Sections 2.03(i) and
(j):
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate for the
“Commitment Fee” (as set forth in the definition of Applicable Rate) times the
actual daily amount by which the Revolving Credit Facility exceeds the sum of
(i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations.  The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
 
 
52

--------------------------------------------------------------------------------

 
 
(b)           Other Fees.
 
(i)           The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letter.  Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10        Computation of Interest and Fees.  All computations of interest for
Base Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11        Evidence of Debt.
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in Section
2.11(a), each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Sweep Plus Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
 
53

--------------------------------------------------------------------------------

 
 
2.12        Payments Generally; Administrative Agent’s
Clawback.  (a)  General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any
payment, including interest, principal and fees and costs, to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
 
(b)           (i)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
 
54

--------------------------------------------------------------------------------

 
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
L/C Issuer, as the case may be, the amount due.  In such event, if the Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Sweep Plus Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
 
55

--------------------------------------------------------------------------------

 
 
2.13        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Revolving Credit Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Revolving Credit Facility owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payment on account of the Obligations in respect of the Facilities
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Sweep Plus Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
 
(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral in accordance with the express terms of this Agreement or (C)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans or subparticipations in L/C Obligations
or Sweep Plus Loans to any assignee or participant, other than to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14        Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law;
 
 
56

--------------------------------------------------------------------------------

 
 
(a)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent in its reasonable judgment or as determined by the Required Lenders;
provided that once the Obligations owing to the Secured Parties that are not
Defaulting Lenders have been indefeasibly paid in full, such amounts received by
the Administrative Agent for the account of such Default Lender shall be applied
to such Defaulting Lender.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section 2.14(b)
(or other provisions hereof relating to the posting of Cash Collateral with
respect to a Defaulting Lender) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
 
(c)           Certain Fees.  That Defaulting Lender shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(i).
 
2.15        Increased Facilities.
 
(a)           Request.  Subject to the terms and conditions contained in this
Section 2.15, provided no Default or Event of Default exists or would result
therefrom, upon Borrower’s written notice to the Administrative Agent (who shall
promptly notify the Lenders), the Borrower may, on a one-time basis, request an
increase in the Revolving Credit Facility (an “Increased Facility”) or a new
revolving credit facility (an “Incremental Facility”) in an aggregate amount not
exceeding $5,000,000.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify the time period within
which each Revolving Credit Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Revolving Credit Lenders).
 
(b)           Lender Elections to Increase.  Each Revolving Credit Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to participate in such Increased Facility or such Incremental Facility, as the
case may be (it being understood that no Revolving Credit Lender will be
obligated under any circumstances to do so) and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of the existing
Revolving Credit Facility.  Any Revolving Credit Lender not responding within
such time period shall be deemed to have declined to participate in the
Increased Facility or Incremental Facility, as the case may be.
 
(c)           Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to a request made
hereunder.  To achieve the full amount of an Increased Facility or Incremental
Facility, as the case may be, and subject to the approval of the Administrative
Agent, the Borrower may also invite additional Eligible Assignees (excluding all
Affiliates of the Loan Parties) to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent.
 
 
57

--------------------------------------------------------------------------------

 
 
(d)           Effective Date and Allocations.  If a request for an Increased
Facility or an Incremental Facility, as the case may be, is granted in
accordance with this Section 2.15, the Administrative Agent and the Borrower
shall determine the effective date (the “Accordion Effective Date”).  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation with respect to any such Increased Facility or Incremental
Facility, as the case may be, and the Accordion Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to any Increased Facility or Incremental Facility, (i) the Administrative Agent
shall have received a satisfactory Compliance Certificate in accordance with the
requirements of Section 6.02 demonstrating that the Consolidated Lease-Adjusted
Leverage Ratio of the Borrower and its Subsidiaries is 0.25 less than the
Consolidated Lease Adjusted Ratio required by Section 7.11 for the Measurement
Period most recently ended, after giving pro forma effect to such Increased
Facility or Incremental Facility, as the case may be, and assuming that such
Increased Facility or Incremental Facility, as the case may be, and the
Revolving Credit Facility is then fully drawn, (ii) the Loan Parties shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the Accordion Effective Date signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Increased Facility or Incremental Facility, as
the case may be, (y) certifying and attaching the documents described in Section
4.01(a)(viii) and (z) certifying that, before and after giving effect to such
Increased Facility, (A) the representations and warranties contained in Article
V and the other Loan Documents are true and correct on and as of the Accordion
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.15, the
representations and warranties contained in clauses (a) and (b) of Section 5.05
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01, and (B) no Default or Event
of Default exists or would result from such Increased Facility or Incremental
Facility, as the case may be, (iii) the terms and conditions of the Increased
Facility or Incremental Facility, as the case may be, shall be satisfactory to
the Administrative Agent, (iv) each Loan Party shall execute and/or deliver to
the Administrative Agent each such agreement, instrument, certificate, legal
opinion, or document and take each such action reasonably requested by the
Administrative Agent, including, without limitation, an amendment to evidence
and document such Increased Facility or Incremental Facility and the Loan
Parties’ respective obligations with respect thereto, either as a borrower or a
guarantor, as the case may be, as described in Section 2.15(f) and (v) the Loan
Parties shall pay all out-of-pocket expenses incurred by the Administrative
Agent to implement such Increased Facility or Incremental Facility and otherwise
in connection with such Increased Facility or Incremental Facility, as the case
may be.
 
(f)           Amendment.  So long as the other conditions contained in this
Section 2.15 are satisfied, the Administrative Agent, the Lenders, the lenders
participating in such Increased Facility or Incremental Facility, as the case
may be and the Borrower shall execute an amendment to this Agreement to evidence
and document such Increased Facility or Incremental Facility, as the case may
be.
 
 
58

--------------------------------------------------------------------------------

 
 
2.16        Appointment of Borrower Agent.  Each Borrower hereby designates
Benihana Inc. as its representative and agent on its behalf for the purposes of
issuing Committed Loan Notices, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Loan Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Loan Documents.  The Borrower Agent hereby
accepts such appointment.   The Administrative Agent and each Lender may regard
any notice or other communication pursuant to any Loan Document from the
Borrower Agent as a notice or communication from all Borrowers, and may give any
notice, communication or other deliverable required or permitted to be given to
any Borrower or Borrowers hereunder to the Borrower Agent on behalf of such
Borrower or Borrowers.  Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by the Borrower Agent shall be deemed for all purposes to have been made
by such Borrower and shall be binding upon and enforceable against such Borrower
to the same extent as if the same had been made directly by such Borrower.
 
2.17        Joint and Several Liability of the Borrowers.  Each Borrower hereby
irrevocably and unconditionally agrees that it is jointly and severally liable
for all of the liabilities, obligations, covenants and agreements of the
Borrowers hereunder and under the other Loan Documents, whether now or hereafter
existing or due or to become due.  The obligations of the Borrowers under the
Loan Documents may be enforced by the Administrative Agent and the Lenders
against any Borrower or all Borrowers in any manner or order selected by the
Administrative Agent or the Required Lenders in their sole discretion.  Each
Borrower hereby irrevocably waives (i) any rights of subrogation and (ii) any
rights of contribution, indemnity or reimbursement, in each case, that it may
acquire or that may arise against any other Borrower due to any payment or
performance made under this Agreement, in each case until all Obligations shall
have been fully satisfied. Without limiting the foregoing provisions of this
Section 2.16, each Borrower acknowledges and agrees that:
 
(a)           its obligations under this Agreement shall remain enforceable
against it even though such obligations may be unenforceable or not allowable
against any other Borrower due to the existence of any proceeding under any
Debtor Relief Law involving any other Borrower;
 
(b)           its obligations under this Agreement are independent of the
obligations of any other Borrower, and a separate action or actions may be
brought and prosecuted against it in respect of such obligations irrespective of
whether any action is brought against any other Borrower or any other Borrower
is joined in any such action or actions;
 
 
59

--------------------------------------------------------------------------------

 
 
(c)           it hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:
 
(i)           any lack of validity or enforceability of this Agreement or any
agreement or instrument relating thereto in respect of any other Borrower;
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of any other Borrower under or in
respect of this Agreement, or any other amendment or waiver of or any consent to
departure from this Agreement, in respect of any other Borrower;
 
(iii)           any change, restructuring or termination of the structure or
existence of any other Borrower;
 
(iv)           the failure of any other Person to execute or deliver any other
agreement or the release or reduction of liability of any other Person with
respect to any obligations of the Borrowers under this Agreement; or
 
(v)           any other circumstance (including any statute of limitations but
other than the Obligations having been fully satisfied) or any existence of or
reliance on any representation by any other Person that might otherwise
constitute a defense available to, or a discharge of, any other Borrower;
 
(d)           its obligations under this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time any payment of
any such obligations is rescinded or must otherwise be returned by any Person
upon the institution of any proceeding under any Debtor Relief Law of any other
Borrower, all as though such payment had not been made; and
 
(e)           it hereby unconditionally and irrevocably waives any right to
revoke its joint and several liability under the Loan Documents and acknowledges
that such liability is continuing in nature and applies to all obligations of
the Borrowers under the Loan Documents, whether existing now or in the future.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01        Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or the L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
 
60

--------------------------------------------------------------------------------

 
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
 
(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,
 
 
61

--------------------------------------------------------------------------------

 
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Lender or the L/C Issuer, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the L/C Issuer,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer if the Administrative Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent, any Lender or the L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest on which is determined
by reference to the Eurodollar Rate, the interest on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate, in each case,
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (as determined by the
Administrative Agent without reference to the Eurodollar Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans and (y)
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal or subject to such material restrictions, as the case may be,
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate, the Administrative Agent shall compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
 
 
62

--------------------------------------------------------------------------------

 
 
3.03        Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans and the utilization of the Eurodollar Rate component of
the Base Rate, in each case, shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
 
3.04        Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(c)) or
the L/C Issuer;
 
(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or
 
(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
 
63

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest of which is determined by
reference to the Eurodollar Rate Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Revolving Credit Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
 
64

--------------------------------------------------------------------------------

 
 
3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)          any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if a Lender is a Defaulting Lender, the Borrower may replace
such Lender in accordance with Section 10.13.
 
3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
 
 
65

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent (unless otherwise agreed
to in writing by the Administrative Agent in its sole discretion):
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals, electronic copies or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:
 
(i)           executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;
 
(ii)          a Note executed by the Borrower in favor of each Lender requesting
a Note;
 
(iii)         executed counterparts of the Security Agreement, duly executed by
each Loan Party, together with:
 
(A)          acknowledgment copies of proper financing statements, duly filed on
or before the day of the initial Credit Extension under the Uniform Commercial
Code in all jurisdictions that the Administrative Agent may deem necessary or
desirable in order to perfect the Liens created under the Security Agreement,
covering the Collateral described in the Security Agreement,
 
(B)           completed requests for information, dated on or before the date of
the initial Credit Extension, listing all  effective financing statements filed
in the jurisdictions referred to in clause (A) above that name any Loan Party as
debtor, together with copies of such other financing statements,
 
(C)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement has been taken (including receipt of duly executed payoff
letters and UCC-3 termination statements, and
 
(D)           evidence of the completion of all other actions, recordings and
filings of or with respect to the Security Agreement that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
thereby;
 
(iv)         executed counterparts of the Securities Pledge Agreement, duly
executed by each Loan Party, together with:
 
 
66

--------------------------------------------------------------------------------

 
 
(A)          certificates representing the Pledged Collateral accompanied by
undated transfer powers executed in blank and instruments evidencing the Pledged
Indebtedness accompanied by undated allonges executed in blank,
 
(B)           evidence that all other action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Securities Pledge Agreement has been taken;
 
(v)          the Intellectual Property Security Agreements, duly executed by
each Loan Party, together with evidence that all actions that the Administrative
Agent may deem necessary or desirable in order to perfect the Liens created
under the Intellectual Property Security Agreements has been taken;
 
(vi)         solely to the extent not previously delivered by the Loan Parties
in connection with the Existing Credit Agreement, with respect to each fee-owned
real property of a Loan Party, (a) a duly executed Mortgage, in form and
substance reasonably satisfactory to the Administrative Agent granting the
Administrative Agent, for the benefit of the Secured Parties, a perfected
first-priority Lien in each real property, (b) an amendment to each Mortgage
delivered in connection with the Existing Credit Agreement, in form and
substance reasonably satisfactory to the Administrative Agent reaffirming to the
Administrative Agent, for the benefit of the Secured Parties, that the
applicable original Mortgage creates a perfected first-priority Lien in the real
property covered by such Mortgage and otherwise amending the Mortgage as the
Administrative Agent requires, (c) all Real Estate Support Documents reasonably
requested by the Administrative Agent and (d) all opinions, certificates,
agreements and documents reasonably requested by the Administrative Agent.
 
(vii)        the Fee Letter, duly executed by the Borrower;
 
(viii)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
 
(ix)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party and its Subsidiaries is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
 
(x)           a favorable opinion of Bilzin Sumberg Baena Price & Axelrod LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, each in form, scope and substance reasonably satisfactory to the
Administrative Agent;
 
(xi)          favorable opinions from those local counsel to the Loan Parties,
listed on Schedule 4.01, addressed to the Administrative Agent and the Lenders,
each in form, scope and substance reasonably satisfactory to the Administrative
Agent;
 
 
67

--------------------------------------------------------------------------------

 
 
(xii)         a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(xiii)        a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) that the Consolidated EBITDA of the Borrower and its Subsidiaries for the
Measurement Period most recently ended prior to the Closing Date, calculated on
a pro forma basis after giving effect to the Transaction shall be greater than
or equal to $30,000,000, together with all detail and supporting information
reasonably requested by and satisfactory to the Administrative Agent;
 
(xiv)        certificates from a Responsible Officer of each Loan Party
attesting to the Solvency of each Loan Party both before and after giving effect
to the Transactions;
 
(xv)         evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect, together with the binding
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;
 
(xvi)        such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer or the Sweep Plus Lender
reasonably may require.
 
(b)           (i) All fees required to be paid to the Administrative Agent and
the Arranger on or before the Closing Date shall have been paid and (ii) all
fees required to be paid to the Administrative Agent for itself or on behalf of
Lenders on or before the Closing Date shall have been paid.
 
(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
 
(d)           The Administrative Agent shall have received, reviewed and be
satisfied with the Budget and projections delivered to the Administrative Agent
prior to the Closing Date;
 
(e)           The capital and ownership structure and the shareholding
arrangements of the Borrower and its Subsidiaries (and all agreements related
thereto), after giving pro forma effect to the Transactions, shall be reasonably
satisfactory to the Administrative Agent and the Arranger.
 
 
68

--------------------------------------------------------------------------------

 
 
(f)           The Loan Parties shall have provided the documentation and other
information to the Lenders required pursuant to Section 10.17.
 
(g)           The Lenders shall have completed a due diligence investigation of
the Borrower and its Subsidiaries in scope, and with results, satisfactory to
the Lenders, and shall have been given such access to the management records,
books of account, contract and properties of the Borrower and its Subsidiaries
and shall have received such financial, business and other information regarding
each of the foregoing Persons and businesses as they shall have requested.  All
of the information made available to the Administrative Agent prior to the
Closing Date shall be complete and correct in all material respects; and no
changes or developments shall have occurred, and no new or additional
information shall have been received or discovered by the Administrative Agent
or the Lenders regarding the Borrower or any of its Subsidiaries or the
Transaction after September 12, 2010 that (A) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or
(B) purports to adversely affect the Facilities or any other aspect of the
Transaction, nothing shall have come to the attention of the Lenders during the
course of such due diligence investigation to lead them to believe that the
Transaction will have a Material Adverse Effect.
 
(h)           There shall be no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transactions, or (b) except for the Disclosed Litigation, either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect, and there has been no adverse change
in the status, or financial effect on any Loan Party or any Subsidiary thereof,
of the Disclosed Litigation.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02       Conditions to all Credit Extensions.  The obligation of each Lender,
the L/C Issuer or the Sweep Plus Lender to honor any Request for Credit
Extension (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurodollar Rate Loans) or to
advance any Sweep Plus Loan is subject to the following conditions precedent:
 
 
69

--------------------------------------------------------------------------------

 
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           With respect to any Revolving Credit Borrowing or L/C Credit
Extension, the Administrative Agent and, if applicable, the L/C Issuer or the
Sweep Plus Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(d)           The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower and each advance of a Sweep Plus Loan
pursuant to the automatic authorization set forth in Section 2.04(b) hereof
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as of the Closing Date and as of the date of each Credit Extension that:
 
5.01       Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the Transaction, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02       Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
 
 
70

--------------------------------------------------------------------------------

 
 
5.03       Governmental Authorization; Other Consents.  Except for the filing
and the recordation of documents necessary to perfect the Administrative Agent’s
Lien in the Collateral securing the Obligations pursuant to the Collateral
Documents which have been filed or recorded or, in the case only of the
amendments to the Mortgages referred to in Section 4.01(a)(vi), will be recorded
contemporaneously with the Closing, no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
first priority nature thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents.  All applicable waiting
periods in connection with the Transaction have expired without any action
having been taken by any Governmental Authority restraining, preventing or
imposing materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.
 
5.04       Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms.
 
5.05       Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including, without limitation, material liabilities for taxes, material
commitments.
 
(b)           The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated September 12, 2010, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the Fiscal
Quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.05 sets forth all material Indebtedness and material
liabilities for taxes of the Borrower and its consolidated Subsidiaries as of
the date of such financial statements.
 
 
71

--------------------------------------------------------------------------------

 
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(d)           To the best knowledge of the Borrower, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, in any financial information delivered or to be delivered
to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis.
 
(e)           The consolidated forecasted balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries delivered pursuant to
Section 4.01 and Section 6.01(c) were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were fair in light of the
conditions existing at the time of delivery of such forecasts, and represented,
at the time of delivery, the Borrower’s best estimate of its future financial
condition and performance.
 
5.06       Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or the consummation
of the Transaction, or (b) except as specifically disclosed in Schedule 5.06
(the “Disclosed Litigation”), either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect, and there has been no change in the status, or financial effect on any
Loan Party or any Subsidiary thereof, of the Disclosed Litigation that could
reasonably be expected to have a Material Adverse Effect.
 
5.07       No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
 
5.08       Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)           Schedule 5.08(b) (as it may be updated from time to time in
accordance with the terms of this Agreement) sets forth, as of the date such
Schedule 5.08(b) was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
Liens on the property or assets of each Loan Party and each of its Subsidiaries,
showing the lienholder thereof, the principal amount of the obligations secured
thereby and the property or assets of such Loan Party or such Subsidiary subject
thereto.  The property of each Loan Party and each of its Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.
 
 
72

--------------------------------------------------------------------------------

 
 
(c)           Schedule 5.08(c) (as it may be updated from time to time in
accordance with the terms of this Agreement) sets forth, as of the date such
Schedule 5.08(c) was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
real property owned by each Loan Party and each of its Subsidiaries, showing the
street address, county or other relevant jurisdiction, state, record owner and
book and fair value thereof.  Each Loan Party and each of its Subsidiaries has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Liens created or permitted by the Loan Documents.
 
(d)           (i)           Schedule 5.08(d)(i) (as it may be updated from time
to time in accordance with the terms of this Agreement) sets forth, as of the
date such Schedule 5.08(d)(i) was most recently delivered to the Administrative
Agent in accordance with the terms of this Agreement, a complete and accurate
list of all leases of real property under which any Loan Party or any Subsidiary
of a Loan Party is the lessee, showing the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms.
 
(ii)           Schedule 5.08(d)(ii) (as it may be updated from time to time in
accordance with the terms of this Agreement) sets forth, as of the date such
Schedule 5.08(d)(ii) was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessor, showing the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof.  Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.
 
(e)           Schedule 5.08(e) (as it may be updated from time to time in
accordance with the terms of this Agreement) sets forth, as of the date such
Schedule 5.08(e) was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party, including
the amount, obligor or issuer and maturity, if any, thereof.
 
5.09       Environmental Compliance.
 
(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
 
73

--------------------------------------------------------------------------------

 
 
(b)           None of the properties currently or (to the best knowledge of the
Loan Parties) formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or, to the best knowledge of the Loan
Parties and except for the Wheeling, Illinois property owned by the Borrower or
its Subsidiary, is adjacent to any such property; there are no and, to the best
knowledge of the Loan Parties, never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
in violation of any Environmental Laws on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; there is no material amount of asbestos
or asbestos-containing material in violation of any Environmental Laws on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of in violation of Environmental Laws on (i) any property currently
owned or operated by any Loan Party or any of its Subsidiaries or (ii) by any
Loan Party or any of its Subsidiaries on any property formerly owned or operated
by any of them.
 
(c)           Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.
 
5.10       Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11       Taxes.  Except as set forth on Schedule 5.11 hereto, the Borrower and
its Subsidiaries have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.
 
 
74

--------------------------------------------------------------------------------

 
 
5.12       ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Borrower and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any liability (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability) under
Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.
 
5.13       Subsidiaries; Equity Interests; Loan Parties.
 
(a)           Part (a) of Schedule 5.13 (as it may be updated from time to time
in accordance with the terms of this Agreement), sets forth, as of the date such
Schedule 5.13 was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
Subsidiaries of each Loan Party and, as of the date such Schedule 5.13 was most
recently delivered to the Administrative Agent in accordance with the terms of
this Agreement, all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned by a
Loan Party in the amounts specified on Part (a) of such Schedule 5.13, free and
clear of all Liens other than Liens permitted under the Loan Documents and Liens
created under the Collateral Documents.
 
(b)           Part (b) of Schedule 5.13 (as it may be updated from time to time
in accordance with the terms of this Agreement), sets forth, as of the date such
Schedule 5.13 was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of
each Loan Party’s equity investments in any other Person.
 
 
75

--------------------------------------------------------------------------------

 
 
(c)           Part (c) of Schedule 5.13 (as it may be updated from time to time
in accordance with the terms of this Agreement), sets forth, as of the date such
Schedule 5.13 was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
Loan Parties, showing as to each Loan Party, the jurisdiction of its
organization, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its organization.
 
The copy of the Organization Documents of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a) is a true and correct copy of each
such document, each of which is valid and in full force and effect.
 
5.14       Margin Regulations; Investment Company Act; Public Utility Holding
Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company”, as such terms are defined in
the Public Utility Holding Company Act of 2005, and neither Borrower nor or any
of its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.
 
5.15       Disclosure.  The Borrower has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries or any other Loan Party is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16       Compliance with Laws.  Each Loan Party and each Subsidiary thereof is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
76

--------------------------------------------------------------------------------

 
 
5.17       Intellectual Property; Licenses, Etc.  Each Loan Party and each of
its Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person.  To the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect except as set forth on Schedule 5.17. Schedule 5.17 (as
it may be updated from time to time in accordance with the terms of this
Agreement) sets forth, as of the date such Schedule 5.17 was most recently
delivered to the Administrative Agent in accordance with the terms of this
Agreement, a complete and accurate list of all registered or material
Intellectual Property owned or used by each Loan Party and each of its
Subsidiaries.
 
5.18       Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19       Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.20       Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.
 
5.21       Unit Locations; Franchised Unit Locations.  Part (a) of Schedule 5.21
(as it may be updated from time to time in accordance with the terms of this
Agreement) sets forth, as of the date such Schedule 5.21 was most recently
delivered to the Administrative Agent in accordance with the terms of this
Agreement, a complete and accurate list of all Unit Locations held by any Loan
Party or any Subsidiary of a Loan Party as of the Closing Date or, if later, the
most-recent date on which such Schedule has been updated.  Part (b) of Schedule
5.21 (as it may be updated from time to time in accordance with the terms of
this Agreement) sets forth, as of the date such Schedule 5.21 was most recently
delivered to the Administrative Agent in accordance with the terms of this
Agreement, a complete and accurate list of all Franchised Unit Locations
franchised by any Loan Party or any Subsidiary of a Loan Party as Franchisor to
any Franchisee as of the Closing Date or, if later, the most-recent date on
which such Schedule has been updated.
 
 
77

--------------------------------------------------------------------------------

 
 
5.22       Franchise Agreements.
 
(a)           Schedule 5.22 (as it may be updated from time to time in
accordance with the terms of this Agreement) sets forth, as of the date such
Schedule 5.22 was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
Franchise Agreements.
 
(b)           Each Franchise Agreement is in full force and effect except to the
extent the failure to comply therewith, either individually or in the aggregate
with all other failures to comply with any Franchise Agreement, could not
reasonably be expected to have a Material Adverse Effect, without any amendment
or modification from the form or copy delivered to the Administrative Agent and
the Lenders except for amendments permitted hereunder and which do not
materially and adversely affect the rights of the Lenders.
 
(c)           The FDD that has been most recently delivered to the
Administrative Agent is accurate and complete in all material respects and is
the most recent FDD registered by the Borrower and its Subsidiaries with any
Governmental Authority.
 
5.23       Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein.  Except for filings
completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.
 
5.24       Operating Accounts.  Schedule 5.24 (as it may be updated from time to
time in accordance with the terms of this Agreement) identifies, as of the date
such Schedule 5.24 was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, all Operating Accounts of the Loan
Parties, including the following information for each Operating Account: the
Loan Party who maintains such Operating Account, the account number of such
Operating Account, the name of the applicable financial institution that
maintains such Operating Account and the mailing address and other contact
information for such financial institution.
 
5.25       Liquor Licenses.  Either through receipt of requisite liquor licenses
in the name of the Borrower or its applicable Subsidiaries, the Borrower and its
Subsidiaries have the requisite authority for the continued operation of all
Restaurants owned by the applicable Loan Party with full food and liquor service
in accordance with applicable Laws, except where the failure to have such
authority, either in any individual instance or in aggregate with all such
failures, could not reasonably be expected to result in a Material Adverse
Effect.
 
5.26       Private Club.  Schedule 5.26 (as it may be updated from time to time
in accordance with the terms of this Agreement) identifies, as of the date such
Schedule 5.26 was most recently delivered to the Administrative Agent in
accordance with the terms of this Agreement, a complete and accurate list of all
Private Clubs.  Each Private Club is entitled to receive and receives only
revenues from the sale of alcoholic beverages at the Restaurant with which it is
associated, and substantially all of such revenue in excess of that amount
required to restock inventories of alcoholic beverages at such Restaurant in the
ordinary course of business and consistent with past practices is remitted to
the Borrower or another Loan Party promptly but in any event no less frequently
than once each calendar week.
 
 
78

--------------------------------------------------------------------------------

 
 
5.27       Compliance with OFAC Rules and Regulations.  Neither any Loan Party,
nor any Subsidiary nor, to any Loan Party’s knowledge, any Affiliate of any Loan
Party (i) is a Sanctioned Person, (ii) has any of its assets in Sanctioned
Countries, or (iii) derives any of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.  No part of the
proceeds of any Loan advanced hereunder will be used directly or indirectly to
fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country.
 
5.28       Foreign Assets Control Regulations, Etc.  Neither any Loan Party nor
any Subsidiary is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended.  Neither any Loan Party nor any or
Subsidiary is in violation in any material respect of (a) the Trading with the
Enemy Act, as amended, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto or (c) the Patriot
Act.  Neither any Loan Party nor any Subsidiary (i) is a blocked person
described in Section 1 of the Anti-Terrorism Order or (ii) to any Loan Party’s
knowledge, engages in any dealings or transactions, or is otherwise associated,
with any such blocked person.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower (it being understood
that references to the Borrower in Section 6.01 shall be references only to
Benihana Inc.) shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:
 
6.01       Financial Statements.  Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent:
 
(a)           as soon as available, but in any event within 105 days after the
end of each Fiscal Year of the Borrower, (i) a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by (A) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (B) an opinion of such Registered Public Accounting Firm
independently assessing the Borrower’s internal controls over financial
reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing
Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that
contains no statement that there is a material weakness in such internal
controls, except for such material weaknesses as to which the Required Lenders
do not object, and (ii) a statement detailing unit level sales and cash flow of
the Restaurants for such Fiscal Year, in each case, setting forth in comparative
form, the corresponding information for the previous Fiscal Year and the
corresponding information contained in the most recently delivered Budget, all
in reasonable detail and duly certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower;
 
 
79

--------------------------------------------------------------------------------

 
 
(b)           as soon as available, but in any event within 45 days after the
end of each Fiscal Quarter of each Fiscal Year of the Borrower, (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Quarter and for
the portion of the Borrower’s Fiscal Year then ended, setting forth in each case
in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes and (ii) a statement detailing unit level sales and cash
flow of the Restaurants for such Fiscal Quarter, in each case, setting forth in
comparative form, the corresponding information for the Fiscal Quarter of the
previous Fiscal Year and the corresponding information contained in the most
recently delivered Budget, all in reasonable detail and duly certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower;
 
(c)           as soon as available, but in any event no later than 30 days after
the end of each Fiscal Year of the Borrower, an annual business plan and budget
of the Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Borrower, in form satisfactory to the
Administrative Agent of consolidated balance sheets, statements of income or
operations and cash flows, Maintenance Capital Expenditures and Growth Capital
Expenditures of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following Fiscal Year and on an annual basis for each Fiscal Year
thereafter through and including the Maturity Date (the “Budget”).
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.  If the Borrower has filed its required quarterly reports for a
particular Fiscal Quarter on Form 10-Q with the SEC on or prior to the date on
which the Borrower is required to deliver to the Administrative Agent and the
Lenders the information and materials described in Section 6.01(b) for such
Fiscal Quarter, then to the extent such Form 10-Q contains any of the
information described in Section 6.01(b) the Borrower may provide a copy of such
Form 10-Q in lieu of the separate reports required under Section 6.01(b) with
respect to such information.
 
 
80

--------------------------------------------------------------------------------

 
 
6.02       Certificates; Other Information.  Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default under the financial covenants set forth herein or, if any such Default
shall exist, stating the nature and status of such event;
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), (i) a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower and (ii) a copy of management’s
discussion and analysis with respect to such financial statements;
 
(c)           promptly after receipt thereof, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of any Loan Party
by independent accountants in connection with the accounts or books of any Loan
Party or any of its Subsidiaries, or any audit of any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, or with any national securities exchange, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           as soon as available, but in any event within 30 days after the
end of each Fiscal Year of the Borrower, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify, together with binding insurance certificates identifying the
Administrative Agent as additional insured or loss payee as applicable;
 
(g)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC or the Federal Trade Commission (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results or the franchise operations of
any Loan Party or any Subsidiary thereof;
 
(h)           promptly upon completion thereof, any amendment or modification
to, restatement of, any FDD or any additional FDD prepared by any Loan Party;
 
 
81

--------------------------------------------------------------------------------

 
 
(i)           promptly after the assertion or occurrence thereof, notice of any
action or proceeding against or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any material restrictions
on ownership, occupancy, use or transferability under any Environmental Law;
 
(j)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), updated Schedules 5.08(b), 5.08(c), 5.08(d)(i),
5.08(d)(ii), 5.08(e), 5.13, 5.21, 5.22, 5.24 and 5.26 certified to be true,
correct and complete as of the date of such delivery by a Responsible Officer of
the Borrower and in each case, in form substantially similar to such schedule
that was previously delivered  to the Administrative Agent in accordance with
the terms of this Agreement and reasonably satisfactory to the Administrative
Agent;
 
(k)          concurrently with the delivery of the financial statements referred
to in Section 6.01(b), an updated Schedule 5.17 certified to be true, correct
and complete as of the date of such delivery by a Responsible Officer of the
Borrower, in form substantially similar to such schedule that was previously
delivered  to the Administrative Agent in accordance with the terms of this
Agreement and reasonably satisfactory to the Administrative Agent;
 
(l)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate from a Responsible Officer of the
Loan Parties detailing the prepayments made pursuant to Section 2.05(b)(i)
through (iii) during such Fiscal Year covered by such financial statements,
together with all supporting information reasonably requested by the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent; and
 
(m)         promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  In the event that there is a Public Lender party to this
Agreement, then the Borrower hereby agrees that upon the request of the
Administrative Agent it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities Laws
(provided, however, that to the extent such Borrower Materials are not marked
“PUBLIC” and constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing, the Borrower shall be under no
Obligation to mark any Borrower Materials “PUBLIC”.
 
 
82

--------------------------------------------------------------------------------

 
 
6.03       Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws;
 
(c)           of the occurrence of any ERISA Event;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(e)           of the determination by the Registered Accounting Firm providing
the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event; and
 
(f)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to Section
2.05(b)(ii) and (iii) any receipt of an Insurance Receipt for which the Borrower
is required to make a mandatory prepayment to Section 2.05(b)(iii).
 
Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04       Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
 
83

--------------------------------------------------------------------------------

 
 
6.05       Preservation of Existence; Liquor Licenses, Etc.  (a)  Preserve,
renew and maintain in full force and effect its legal existence and good
standing (except, in the case of a failure to maintain good standing, where no
Material Adverse Effect could reasonably be expected to result therefrom and the
relevant Loan Party takes steps to regain good standing promptly upon acquiring
knowledge of such failure) under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
provided, however, that the Borrower and its Subsidiaries may consummate any
other merger or consolidation permitted under Section 7.04; (b) register,
preserve, renew and maintain all of its Intellectual Property except where no
Material Adverse Effect could reasonably be expected to result from the failure
to do so; and (c) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business including, without limitation, any and all approvals by any
Federal, state or local food or liquor authority necessary for the continued
operation of any Restaurant operated by any Loan Party with full food and liquor
service; provided that no Default shall result from a failure under this clause
(c) if such failure, either individually or in the aggregate with all such
failures, could not reasonably be expected to result in a Material Adverse
Effect.
 
6.06       Maintenance of Properties.  (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07       Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.
 
6.08       Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09       Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.
 
 
84

--------------------------------------------------------------------------------

 
 
6.10       Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.
 
6.11       Use of Proceeds.  Use the proceeds of the Credit Extensions (i) to
refinance any outstanding amounts under the Existing Credit Agreement, (ii) pay
all fees and expenses incurred in connection with the closing of the
Transaction, (iii) to make Capital Expenditures to the extent permitted by this
Credit Agreement and (iv) to pay general corporate purposes not in contravention
of any Law or of any Loan Document.
 
6.12       Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary (that is not a
CFC) by any Loan Party or the acquisition of any property by any Loan Party (not
already subject to a perfected first priority Lien in favor of the
Administrative Agent for the benefit of the Secured Parties) other than property
consisting of the Equity Interests in any CFC, then the Borrower shall, at the
Borrower’s expense:
 
(i)           within 10 days of the acquisition of any ownership interest real
property (or such longer period as the Administrative Agent may agree in its
sole discretion), provide the Administrative Agent notice thereof along with a
description of the property so acquired in form and substance reasonably
satisfactory to the Administrative Agent;
 
(ii)           within 10 days after the end of each Fiscal Quarter of the
Borrower (or such longer period as the Administrative Agent may agree in its
sole discretion), cause each Subsidiary formed or acquired during such Fiscal
Quarter and each direct and indirect parent of such Subsidiary (if it has not
already done so) or the applicable Loan Party to duly execute and deliver to the
Administrative Agent the documents specified in Sections 4.01(a)(viii)
and  (ix), a Guaranty, and all Collateral Documents, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (including
delivery of all certificates representing Pledged Collateral and all instruments
representing Pledged Indebtedness in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(iii), (iv) and (v)),
securing payment of all the Obligations of such Subsidiary or such parent or
such Loan Party, as the case may be under the Loan Documents and constituting
perfected first priority Liens on all the assets of such formed or acquired
Subsidiary,
 
 
85

--------------------------------------------------------------------------------

 
 
(iii)           within 10 days after the end of each Fiscal Quarter of the
Borrower (or such longer period as the Administrative Agent may agree in its
sole discretion), cause each Subsidiary formed or acquired during such Fiscal
Quarter and each direct and indirect parent of such Subsidiary (if it has not
already done so) or such Loan Party to take whatever action (including the
recording of mortgages and related consents, the filing of Uniform Commercial
Code financing statements, the delivery of all certificates representing Pledged
Collateral accompanied by undated transfer powers executed in blank,  the
delivery of all instruments evidencing Pledged Indebtedness accompanied by
undated allonges executed in blank,  the giving of notices and the endorsement
of notices on title documents) as may be necessary or advisable in the opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting first priority Liens on the properties to be subject to the
Collateral Documents, enforceable against all third parties in accordance with
their terms,
 
(iv)           within 10 days after the end of each Fiscal Quarter of the
Borrower (or such longer period as the Administrative Agent may agree in its
sole discretion), cause each Subsidiary formed or acquired during such Fiscal
Quarter, to deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of favorable
opinions, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (i), (iii) and (iv) above, and as to such other
matters as the Administrative Agent may reasonably request, and
 
(v)           as promptly as practicable after the Administrative Agent’s
request, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned by the Borrower and its Subsidiaries, Real Estate Support
Documents, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.
 
(b)           Upon the formation or acquisition of any new first tier CFC  by
any Loan Party, then the Loan Parties shall, at the Loan Parties’ expense, cause
the Persons holding the Equity Interests in such CFC to (i) duly execute and
deliver to the Administrative Agent, a securities pledge agreement or a joinder
agreement to an existing Securities Pledge Agreement, in each case, in form and
substance satisfactory to the Administrative Agent, in which 65% of the voting
Equity Interests and 100% of the non-voting Equity Interest of such CFC are
pledged to the Administrative Agent for the benefit of the Secured Parties to
secure the Loan Parties’ payment and performance of the Obligations and (ii)
deliver all opinions, certificates, agreements and documents reasonably
requested by the Administrative Agent, and to take all such other actions as may
be necessary or advisable in the opinion of the Administrative Agent to vest in
the Administrative Agent, valid and subsisting first-priority Liens on such
Equity Interests.
 
(c)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Liens of, such guaranties and Collateral Documents.
 
 
86

--------------------------------------------------------------------------------

 
 
6.13       Compliance with Environmental Laws.  Comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; obtain and renew all Environmental Permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.14       [Intentionally Omitted]
 
6.15       Further Assurances.  Promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
6.16       Compliance with Terms of Leaseholds.  Except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect, make all payments and
otherwise perform all obligations in respect of all leases of real property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.
 
6.17       Private Club Agreements.  Cause each Private Club to apply and/or
remit revenues from the sale of alcohol beverages in accordance with Section
5.26.  Cause each Private Club to enter into a Private Club Agreement and to
observe all material terms and provisions thereof.
 
 
87

--------------------------------------------------------------------------------

 
 
6.18       Material Contracts.  Perform and observe all the terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, and enforce each such Material
Contract in accordance with its terms; other than in each case where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
Upon request of the Administrative Agent, make to each other party to any
Material Contract, other than Material Contracts made in the ordinary course of
the operation of the business of the Loan Parties (including, without limitation
food and beverage contracts), such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and cause each of its Subsidiaries to do
so.
 
6.19       Operating Accounts.  Cause all cash, including cash proceeds of
accounts receivable, and Cash Equivalents (other than petty cash located at
Restaurants for use in the ordinary course of business in an aggregate amount
not to exceed $10,000 per Restaurant at any single time) to be deposited only
into Operating Accounts.
 
6.20       Control Agreements.  Deliver an Account Control Agreement in form and
substance satisfactory to the Administrative Agent with respect to each
Operating Account, including the Designated Account (other than Excluded
Accounts).  The Administrative Agent’s rights with respect to each Operating
Account subject to an Account Control Agreement shall be governed by such
Account Control Agreement.  Following the Closing Date, the Borrower shall not,
without giving the Administrative Agent at least three (3) Business Days’ prior
written notice thereof, open any Operating Account without the prior written
consent of the Administrative Agent.  The Borrower shall not close any Operating
Account (other than Excluded Accounts) without the prior written consent of the
Administrative Agent which in each case other than with respect to the
Designated Account shall not be unreasonably withheld, delayed or conditioned..
 
6.21       Lender Meeting.  Upon the request of the Administrative Agent or the
Required Lenders, participate in a meeting with the Administrative Agent and the
Lenders, which meeting may be an in-person meeting or a conference call as
requested by the Administrative Agent or the Required Lenders; provided that so
long as no Default or Event of Default has occurred and is continuing, such
meetings shall be limited to no more than one meeting per Fiscal Year.
 
6.22       Post Closing Obligations.
 
(a)           On or before February 24, 2011 (or such later date agreed to in
the Administrative Agent’s sole discretion), deliver any promissory notes
evidencing indebtedness among the Loan Parties, together with transfer powers
executed in blank.
 
(b)           On or before February 24, 2011 (or such later date agreed to in
the Administrative Agent’s sole discretion), deliver to the Administrative
Agent, in form and substance satisfactory to the Administrative Agent, one
original each of (i) a stock certificate representing 100 shares of common stock
of Benihana Monterey Corp. with Benihana National Corp. as the record owner,
(ii) a stock certificate representing 100 shares of common stock of The Samurai,
Inc. with Rudy’s Restaurant Group. Inc. as the record owner., (iii) a stock
certificate representing 200 shares of common stock of RA Sushi Leawood Corps.
with RA Sushi Holding Corp. as the record owner, (iv) a stock certificate
representing 180 shares of common stock of Haru Holding Corp. and (v) a stock
certificate representing 20 shares of common stock of Haru Holding Corp., in
each case, together with duly executed stock powers executed in blank.
 
 
88

--------------------------------------------------------------------------------

 
 
(c)           On or before February 24, 2011 (or such later date agreed to in
the Administrative Agent’s sole discretion), deliver binding certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, in form and
substance satisfactory to the Administrative Agent under all insurance policies
maintained with respect to the assets and properties of the Loan Parties that
constitute Collateral.
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:
 
7.01       Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the Uniform Commercial Code of any
jurisdiction a financing statement that names the Borrower or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 5.08(b)
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(f), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(f);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP (and as to which the property subject to any such Lien is
not yet subject to foreclosure, sale or loss on account thereof);
 
(d)           statutory Liens of landlords, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are (i) not due and payable, (ii) not overdue
by more than 45 days and unfiled to the extent no other action has been taken to
enforce the same or (iii) which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person, in each case, as
to which the property subject to any such Lien is not yet subject to
foreclosure, sale or loss on account thereof unless any such action to
foreclose, sell or otherwise take such property has been stayed by an effective
judicial order and such stay has not expired, been terminated or is otherwise no
longer in effect;
 
 
89

--------------------------------------------------------------------------------

 
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) such Liens attaches to such
property concurrently with or within thirty (30) days after the acquisition
thereof and (iii) the Indebtedness secured thereby does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition;
 
(j)           Liens arising from precautionary UCC financing statement filings
(or similar filings under other applicable Law) regarding leases arrangements
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business; and
 
(k)           Liens (i) of a collection bank arising under Section 4-210 (or in
New York, Section 4-208) of the UCC on items in the course of collection and
(ii) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry to secure usual and customary fees,
returned items and other like exposure with respect to such account relating to
deposit accounts maintained by the Borrower or any of its Subsidiaries with such
banking institution.
 
7.02       Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)           obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;
 
(b)           Indebtedness of a Loan Party owed to another Loan Party, which
Indebtedness shall (i) constitute Pledged Indebtedness, (ii) be on terms
(including subordination terms) acceptable to the Administrative Agent and (iii)
be otherwise permitted under the provisions of Section 7.03;
 
 
90

--------------------------------------------------------------------------------

 
 
(c)           Indebtedness under the Loan Documents;
 
(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and provided,
further, that the terms relating to principal amount, amortization, maturity,
redemption, interest or dividend payments, subordination (if any), collateral
(if any) and other material terms of any Indebtedness constituting such
refinancing, refunding, renewal or extension are no less favorable in any
material respect to the Loan Parties or the Lenders than the terms of the
Indebtedness listed on Schedule 7.02 on the Closing Date;
 
(e)           Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;
 
(f)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations hereafter incurred by the Borrower or
any of its Subsidiaries to finance the purchase of fixed or capital assets, and
renewals, refinancings, and extensions thereof, provided that (i) the total of
all such Indebtedness for all such Persons taken together shall not exceed an
aggregate principal amount of $2,000,000 at any one time outstanding; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset(s)
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing; and
 
(g)          Indebtedness in an aggregate amount not to exceed $2,000,000 at any
time outstanding on terms reasonably satisfactory to the Administrative Agent;
provided that (i) no such Indebtedness shall be required to be contractually
subordinated to the Obligations and (ii) if an Event of Default has occurred and
is then continuing, the Borrower and its Subsidiaries shall not be able to incur
additional Indebtedness under this clause (g);
 
(h)          Indebtedness of a Loan Party owing to another Loan Party so long as
such Indebtedness is evidenced by Pledged Indebtedness and pledged and delivered
to the Administrative Agent in accordance with the terms of the Security
Agreement; and
 
(i)           Indebtedness consisting of take-or-pay obligations to trade
vendors to the extent incurred in the ordinary course of business so long as the
term of the arrangement with such vendors is twelve (12) months or less.
 
7.03       Investments.  Make or hold any Investments, except:
 
(a)          Investments held by the Borrower and its Subsidiaries in the form
of cash and Cash Equivalents;
 
 
91

--------------------------------------------------------------------------------

 
 
(b)           advances to employees of the Borrower and Subsidiaries in an
aggregate amount not to exceed $100,000 at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;
 
(c)           Investments by any Loan Party in another Loan Party;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02;
 
(f)            Investments existing on the date hereof (other than those
referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e);
 
(g)           Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);
 
(h)           Investments that constitute Permitted Acquisitions;
 
(i)           Investments consisting of equity securities listed on any national
securities exchange located in the United States or quoted on the NASDAQ
National Market; provided that (i) the long-term credit rating of the
corporation issuing such securities shall be A- (or the equivalent thereof) or
better from S&P or A3 (or the equivalent thereof) or better from Moody’s and
(ii) the aggregate purchase price paid for all such equity securities held at
any time shall not exceed $500,000; and
 
(j)           Investments managed by the Borrower consisting of non-qualified
deferred employee compensation plans.
 
7.04       Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:
 
(a)           any Loan Party (other than the Borrower) may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Loan Parties (other than the Borrower);
 
(b)           any Loan Party (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;
 
(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
 
 
92

--------------------------------------------------------------------------------

 
 
(d)           any Subsidiary of the Borrower (i) may dissolve, liquidate or wind
up its affairs at any time; provided that (x) if such Subsidiary is a Loan
Party, then prior to such dissolution, liquidation or winding up, all assets of
such Subsidiary shall be transferred to a Loan Party and (y) such dissolution,
liquidation or winding up, as applicable, could not reasonably be expected to
have a Material Adverse Effect; and
 
(e)           in connection with any Permitted Acquisition permitted under
Section 7.03, any wholly-owned Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a Loan Party and a wholly-owned Subsidiary of the Borrower and (ii) in the case
of any such merger to which any Loan Party is a party, such Loan Party is the
surviving Person.
 
7.05       Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;
 
(d)           Dispositions of property by any Loan Party to any other Loan
Party; provided that if such property is subject to a lien in favor of the
Administrative Agent securing the Obligations, such property shall continue to
be subject to such lien;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions; provided that the book value of all
property so Disposed in any Fiscal Year shall not exceed an amount equal to
$3,000,000 less the amount of Dispositions made pursuant to Section 7.05(h)
during such Fiscal Year;
 
(g)           non-exclusive licenses of IP Rights to Franchisees in the ordinary
course of business and substantially consistent with past practice;
 
(h)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default or Event of Default shall exist or would result from
such Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (h) in any Fiscal Year shall not exceed an amount equal
to $3,000,000 less the amount of Dispositions made pursuant to Section 7.05(f)
during such Fiscal Year and (iii) the purchase price paid in connection with
such Disposition shall be paid to the Borrower or such Subsidiary solely in cash
or otherwise on terms acceptable to the Administrative Agent; and
 
 
93

--------------------------------------------------------------------------------

 
 
(i)           Dispositions of one or more of the three fee properties owned by
the Borrower or a Subsidiary of the Borrower and identified in writing by the
Borrower to the Administrative Agent on or prior to the Closing Date;
 
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(i)  (other than pursuant to Section 7.05(d)) shall be for fair
market value.
 
7.06       Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:
 
(a)           each Subsidiary may make Restricted Payments to any Loan Party;
 
(b)           the Borrower and each Subsidiary may make Restricted Payment’s to
any employee of such Borrower or Subsidiary pursuant to severance agreements in
an aggregate amount not to exceed $2,000,000 in each Fiscal Year;
 
(c)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock of such
Person, other common Equity Interests of such Person, or preferred stock of such
Person which subject to terms reasonably acceptable to the Administrative Agent,
so long as in all such cases, the issued Equity Interests (including all
certificates representing such Equity Interests, together with transfer powers
executed in blank) are pledged and delivered to the Administrative Agent to
secure the Obligations to the Administrative Agent’s reasonable satisfaction;
 
(d)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issuance of new common Equity Interests so long as such
newly issued Equity Interests (including all certificates representing such
Equity Interests, together with transfer powers executed in blank) are pledged
and delivered to the Administrative Agent to secure the Obligations to the
Administrative Agent’s reasonable satisfaction; and
 
(e)           so long as no Default or Event of Default has occurred and is
continuing, the Borrower may (i) declare and pay cash dividends to its
stockholders and (ii) repurchase, redeem, retire, defease, acquire, cancel or
terminate any of its Equity Interests; provided that (x) in any Fiscal Year, the
amount of such Restricted Payments shall not exceed the Excess Cash Proceeds
calculated for the immediately prior Fiscal Year and (y) such Restricted
Payments shall  not exceed $7,500,000 in an aggregate during the term of this
Agreement.
 
7.07       Change in Nature of Business; Restaurant Concepts.  Engage in any
material line of business substantially different from those lines of business
conducted by the Borrower and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.  Own, operate or franchise
any restaurant concept other than a “Benihana”, “RA Sushi” or “Haru” restaurant
concept.
 
 
94

--------------------------------------------------------------------------------

 
 
7.08       Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms similar to what would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided, however,
that the foregoing restriction shall not apply to transactions between or among
the Loan Parties.
 
7.09       Burdensome Agreements.  Become a general partner in a partnership
without the prior written consent of the Administrative Agent or enter into or
permit to exist any Contractual Obligation (other than this Agreement or any
other Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to or invest in the Borrower or any Guarantor, except for any agreement
in effect at the time any Subsidiary becomes a Subsidiary of the Borrower, so
long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
restrictions set forth in this Agreement or any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.02(f)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.
 
7.10       Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11       Financial Covenants.
 
(a)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio calculated for any Measurement Period ending during
any of the periods described in the table set forth below and tested as of the
last day of such Measurement Period to be less than the ratio set forth below
opposite such period:
 
 
95

--------------------------------------------------------------------------------

 
 
Period Ending (inclusive of end dates)
Minimum
Consolidated
Fixed Charge
Coverage Ratio
   
Closing Date through January 1, 2012 (last day of the third Fiscal Quarter in
the Fiscal Year ending in 2012)
1.50 to 1.00
January 2, 2012 (first day of the fourth Fiscal Quarter in the Fiscal Year
ending in 2012) through January 6, 2013 ((last day of the third Fiscal Quarter
in the Fiscal Year ending in 2013)
1.25 to 1.00
January 7, 2013 (first day of the fourth Fiscal Quarter in the Fiscal Year
ending in 2013) through the Maturity Date
1.50 to 1.00

 
(b)           Consolidated Lease-Adjusted Leverage Ratio.  Permit the
Consolidated Lease-Adjusted Leverage Ratio calculated for any Measurement Period
and tested as of the last day of such Measurement Period to be greater than 3.75
to 1.00.
 
7.12       Growth Capital Expenditures.  Make or become legally obligated to
make any Growth Capital Expenditures for the Borrower and its Subsidiaries
during any Fiscal Year, in an aggregate amount in excess of 50% of the
Consolidated EBITDA of the Borrower and its Subsidiaries for the prior Fiscal
Year, as reflected in the financial statements for such Fiscal Year delivered to
the Administrative Agent pursuant to Section 6.01(a).
 
7.13       Amendments of Organization Documents, Etc..  Amend any of its
Organization Documents in a manner adverse to the Administrative Agent and the
Lenders without the prior written consent of the Administrative Agent or without
promptly delivering a copy of any such amendment to the Administrative
Agent.  Nothing herein shall be deemed to prohibit any Loan Party from amending
its Organization Documents as necessary to prevent an Event of Default under
Section 8.01(o).
 
7.14       Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) Fiscal Year, Fiscal
Quarter or Fiscal Month, in each case, without the prior written consent of the
Administrative Agent.
 
7.15       Prepayments, Etc. of Indebtedness.  Prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Indebtedness,
except (a) the prepayment of the Credit Extensions in accordance with the terms
of this Agreement and (b) regularly scheduled or required repayments or
redemptions of Indebtedness set forth in Schedule 7.02 and refinancings and
refundings of such Indebtedness in compliance with Section 7.02(f).
 
 
96

--------------------------------------------------------------------------------

 
 
7.16       Amendment, Etc. of Indebtedness and Material Contracts.  Amend,
modify or change in any manner any term or condition of any Indebtedness set
forth in Schedule 7.02, except for any refinancing, refunding, renewal or
extension thereof permitted by Section 7.02(f).  Terminate, amend, modify, or
change any Material Contract, give any consent, waiver (including a waiver of
any default or breach) or approval thereof, or take any other action in
connection therewith other than to the extent such termination, amendment,
modification, change, consent, waiver, approval or action could not reasonably
be expected to have a Material Adverse Effect.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01       Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay when due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five days after the
same becomes due (or in the case of reimbursement requirements relating to
payments to third parties, within thirty days of receipt by the Borrower of a
copy of such third party invoice), any other amount payable hereunder or under
any other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.07, 6.10, 6.11, 6.12, 6.16, 6.17, 6.19, 6.20, 6.21, 6.22 or Article VII, (ii)
any of the Guarantors fails to perform or observe any term, covenant or
agreement contained in the Guaranty or (iii) subject to all applicable cure
periods set forth in such Security Agreement or Collateral Document, any of the
Loan Parties fails to perform or observe any term, covenant or agreement
contained in the Security Agreement or any other Collateral Document to which it
is a party; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate delivered in connection herewith or therewith shall be
incorrect or misleading when made or deemed made; or
 
 
97

--------------------------------------------------------------------------------

 
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or
 
(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 30 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
 
 
98

--------------------------------------------------------------------------------

 
 
(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the present value of all benefit liabilities under all Pension
Plans exceeds the fair market value of the assets of such Pension Plans by an
amount in excess of the Threshold Amount; or
 
(j)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control; or
 
(l)            Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.12 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or
 
(m)           Subordination.  (i)  The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions; or
 
(n)           Material Franchisee Agreement Default.  Any (i) event of default
(howsoever defined under any Franchise Agreement) under any Franchise Agreement
as it relates to the failure by such Franchisee to make any material payment
required thereunder if such payment is not made within thirty (30) days of the
date on which it was originally due, (ii) any Franchisee instituting or
consenting to the institution of any proceeding under any Debtor Relief Law or
making an assignment for the benefit of creditors, or (iii) any Franchisee
applying for or consenting to the appointment of any receiver, trustee,
custodian, conservator, liquidator, rehabilitator or similar officer for it or
for all or substantially all of its property; in each case, which, either
individually or in the aggregate with all other such similar events under any
Franchise Agreement, could reasonably be expected to have a Material Adverse
Effect; or
 
(o)           Failure to Amend Charter Documents.  Within sixty days after the
Closing Date, the Organization Documents of each Loan Party (other than Benihana
Inc.) is not amended, to the extent necessary and in a manner reasonably
satisfactory to the Administrative Agent, to delete in its entirety any
provision contained therein providing that a compromise or arrangement between
creditors of such Loan Party is binding on any other creditor of such Loan Party
regardless of whether such other creditor consents to such compromise or
arrangement.
 
 
99

--------------------------------------------------------------------------------

 
 
8.02       Remedies upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03       Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to Sections 2.03(g),
2.04(d)(iii) and 2.14, be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
 
100

--------------------------------------------------------------------------------

 
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations under the Loan Documents (other than the Secured Cash Management
Agreements and the Secured Hedge Agreements), ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Cash
Management Agreements and Secured Hedge Agreements, ratably among the Lenders,
the L/C Issuer, the Cash Management Banks and the Hedge Banks in proportion to
the respective amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements (other than Secured Cash Management Agreements where Wells Fargo or
any of its Affiliates is the Cash Management Bank) and Secured Hedge Agreements
(other than Secured Hedge Agreements where Wells Fargo or any of its Affiliates
is the Hedge Bank) shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable Cash Management Bank or Hedge Bank, as the case may
be.  Each Cash Management Bank or Hedge Bank not party to the Credit Agreement
that has given notice contemplated by the preceding sentence, by such notice,
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as a “Lender” party hereto.
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01       Appointment and Authority.
 
(a)           Each of the Lenders and the L/C Issuer hereby irrevocably appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
 
 
101

--------------------------------------------------------------------------------

 
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Sweep Plus Lender (if applicable), potential Cash Management Bank and
potential Hedge Bank) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
 
102

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
 
103

--------------------------------------------------------------------------------

 
 
9.06       Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Sweep Plus Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Sweep Plus Lender,
(ii) the retiring L/C Issuer and Sweep Plus Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
 
 
104

--------------------------------------------------------------------------------

 
 
9.07       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Syndication Agent, Documentation Agent, Sole
Bookrunner of Sole Lead Arrangers listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
9.09       Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
 
105

--------------------------------------------------------------------------------

 
 
9.10       Collateral and Guaranty Matters.  Each of the Lenders (including
their Affiliates and in their capacities as potential Cash Management Bank and a
potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements if all
Obligations (other than obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) have been paid in full) and
the expiration or termination of all Letters of Credit, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii)  if approved, authorized or ratified in
writing in accordance with Section 10.01;
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
 
(c)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(h).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
 
9.11       Secured Cash Management Agreements and Secured Hedge Agreements.  No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may reasonably request, from the applicable Cash Management Bank or Hedge
Bank, as the case may be.
 
 
106

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANENOUS
 
10.01     Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than Secured Cash Management
Agreements and Secured Hedge Agreements as it is understood that any amendment,
modification, waiver or consent thereto shall be governed by the applicable
terms thereunder), and no consent to any departure by the Borrower or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(a)           waive any condition set forth in Section 4.02, without the written
consent of each Lender;
 
(b)           extend or increase the Revolving Credit Commitment of any Lender
(or reinstate any Revolving Credit Commitment terminated pursuant to Section
8.02) without the written consent of such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under such other Loan Document without
the written consent of each Lender entitled to such payment;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
 
(e)           change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
or (ii) the order of application of any prepayment of Loans among the Facilities
from the application thereof set forth in Section 2.05(b), or any related
reduction respectively, in the Revolving Credit Commitment, in any manner that
materially and adversely affects the Lenders under the Revolving Credit Facility
without the written consent of the Required Credit Lenders;
 
(f)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
 
107

--------------------------------------------------------------------------------

 
 
(g)           except as otherwise permitted under Section 9.10, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;
 
(h)           release all or substantially all of the value of the Guaranty,
without the written consent of each Lender; or
 
(i)           impose any greater restriction on the ability of any Lender under
the Revolving Credit Facility to assign any of its rights or obligations
hereunder without the written consent of the Required Lenders;
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Sweep
Plus Lender in addition to the Lenders required above, affect the rights or
duties of the Sweep Plus Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, (and any amendment,
waiver or consent which by its terms requires the consent of all Lenders, all
Revolving Credit Lenders or each affected Lender may be effected with the
consent of the applicable Lenders other than Defaulting Lenders), except that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders, all Revolving Credit Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
10.02     Notices; Effectiveness; Electronic Communications.  (a)  Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
 
108

--------------------------------------------------------------------------------

 
 
(i)           if to the Loan Parties, the Administrative Agent, the L/C Issuer
or the Sweep Plus Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
 
109

--------------------------------------------------------------------------------

 
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Sweep Plus Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Sweep
Plus Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Sweep
Plus Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03     No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
 
 
110

--------------------------------------------------------------------------------

 
 
10.04     Expenses; Indemnity; Damage Waiver.  (a)  Costs and Expenses.  The
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
 
111

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Sweep Plus
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
10.05     Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
 
112

--------------------------------------------------------------------------------

 
 
10.06     Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment(s) and
the Loans (including for purposes of this Section 10.06(b), participations in
L/C Obligations and in Sweep Plus Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment under the Revolving Credit
Facility and the Revolving Credit Loans at the time owing to it thereunder or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment in respect of the Revolving Credit Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
 
113

--------------------------------------------------------------------------------

 
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Sweep Plus Lender’s rights and obligations in respect of Sweep Plus Loans;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender with a Revolving Credit Commitment in respect of the Revolving Credit
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender; and
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Sweep Plus Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (a) the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
(b) a natural person, (c) to any Defaulting Lender or any of its Affiliates or
to a Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (c).
 
 
114

--------------------------------------------------------------------------------

 
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Sweep Plus Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occur.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
 
115

--------------------------------------------------------------------------------

 
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or any of its
Affiliates, or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Sweep Plus Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
10.06(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
 
116

--------------------------------------------------------------------------------

 
 
(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section
2.12(b)(ii).  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion) assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
 
(i)           Resignation as L/C Issuer or Sweep Plus Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Wells Fargo assigns all of its Revolving Credit Commitments and
Revolving Credit Loans pursuant to Section 10.06(b), Wells Fargo may, (i) upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Sweep Plus Lender.  In the
event of any such resignation as L/C Issuer or Sweep Plus Lender, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Sweep Plus Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Wells Fargo as L/C
Issuer or Sweep Plus Lender, as the case may be.  If Wells Fargo resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)).  If Wells Fargo resigns as Sweep Plus Lender, it shall retain all the
rights of the Sweep Plus Lender provided for hereunder with respect to Sweep
Plus Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Sweep Plus Loans pursuant to Section
2.04(d).  Upon the appointment of a successor L/C Issuer and/or Sweep Plus
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Sweep Plus
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
to effectively assume the obligations of Wells Fargo with respect to such
Letters of Credit.
 
 
117

--------------------------------------------------------------------------------

 
 
10.07     Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below) other than Information
marked Public as provided in Section 6.02, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
 
118

--------------------------------------------------------------------------------

 
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
10.08     Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness, provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, all amount so set off shall be paid over
immediately to the Administrative Agent for application in accordance with
Section 2.14. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
 
119

--------------------------------------------------------------------------------

 
 
10.11     Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12     Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13     Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
 
120

--------------------------------------------------------------------------------

 
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14     Governing Law; Jurisdiction; Etc.  (a)  GOVERNING LAW.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OR CHOICE OF LAW PRINCIPLES (OTHER THAN
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE STATE
OF NEW YORK.)
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
 
121

--------------------------------------------------------------------------------

 
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW
 
10.15     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower and the Loan
Parties each acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, the other Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, , on the other hand, and
each of the Borrower and the other Loan Parties is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, the other Loan Parties
or any of their respective Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor the Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
the Arranger has any obligation to the Borrower, such other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Borrower and the other Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent and the Arranger with respect
to any breach or alleged breach of agency or fiduciary duty.
 
 
122

--------------------------------------------------------------------------------

 
 
10.17     USA Patriot Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Patriot Act.
 
10.18     Time of the Essence.  Time is of the essence of the Loan Documents.
 
10.19     General Release.  In consideration of the Lenders’ and the
Administrative Agent’s agreements contained in this Agreement, each Loam Party
hereby irrevocably releases and forever discharge the Lenders and the
Administrative Agent and their affiliates, subsidiaries, successors, assigns,
directors, officers, employees, agents, consultants, attorneys, managers,
investment managers, principles and portfolio companies (each, a “Released
Person”) of and from any and all claims, suits, actions, investigations,
proceedings or demands, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute or common law of any kind
or character, known or unknown, which such Loan Party ever had or now has
against Administrative Agent, any Lender or any other Released Person which
relates, directly or indirectly, to any acts or omissions of Administrative
Agent, any Lender or any other Released Person relating to the Existing Credit
Agreement or any other loan document entered into in connection therewith or any
transaction relating to this Agreement that occurred on or prior to the date
hereof.
 
10.20     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
10.21     Transitional Arrangements.  On the Closing Date, this Agreement shall
amend and restate and supersede the Existing Credit Agreement in its
entirety.  On the Closing Date, the rights and obligations of the parties
evidenced by the Existing Credit Agreement and the Credit Documents (as defined
in the Existing Credit Agreement) shall be evidenced by this Agreement and the
other Loan Documents.  In the event that any payment made by any Loan Party
under the Existing Credit Agreement must be disgorged or otherwise returned by
any Lender thereunder, such Lender shall be entitled to the benefits of the
Existing Credit Agreement and the Loan Parties shall unconditionally be
obligated to repay the same along with any applicable interest and fees.  This
Agreement represents a modification, and not a novation, of the credit facility
under the Existing Credit Agreement.  All interest, fees and expenses, if any,
owing or accruing under or in respect of the Existing Credit Agreement through
the Closing Date shall be calculated as of the Closing Date (pro rated in the
case of any fractional periods), and shall be paid on the Closing Date.  The
Loan Parties acknowledge, represent and warrant that they have no claims,
defenses or offsets with respect to the Existing Credit Agreement or any of the
Loan Documents (as defined therein) related thereto and that immediately prior
to the effectiveness of this Agreement, the Existing Credit Agreement and such
other loan and collateral documents are valid, binding and enforceable in
accordance with the terms thereof.
 
 
123

--------------------------------------------------------------------------------

 


10.22     Lender Acknowledgments With Respect to Secured Hedge Agreements.  Each
Lender for itself and on behalf of its Affiliates as Hedge Bank or potential
Hedge Bank acknowledges and agrees that it has been informed that the following
language should be added to any Secured Hedge Agreement in order to allow such
Lender or such Affiliate to bring suit directly on such Secured Hedging
Agreement (as opposed to the Administrative Agent first foreclosing on any
mortgage or deed of trust governed by the laws of Alaska); provided that for the
avoidance of doubt, the exercise of rights and remedies with respect to the
collateral covered by such mortgage or deed of trust shall be vested in the
Administrative Agent (for the benefit of the Secured Parties) in accordance with
the terms of such mortgage or deed of trust and the other Loan Documents:
 
Reference is made to that that certain Amended and Restated Credit Agreement,
dated as of February 10, 2011 (as amended or modified from time to time, the
“Credit Agreement”), by and among Benihana Inc. (“Benihana Inc.”), Benihana
National Corp. (“BNC” and together with Benihana Inc., the “Borrower”), the
lenders from time to time party thereto and Wells Fargo Bank, National
Association, in its capacity as administrative agent (the “Administrative
Agent”)
 
Solely for the purposes of allowing the Administrative Agent to more effectively
exercise its rights and remedies under the Mortgage (as defined in the Credit
Agreement) over the fee property of BNC in Anchorage, Alaska in favor of the
Administrative Agent, BNC hereby agrees that BNC is personally obligated for the
full amount due under this agreement.  [Insert Name of Lender or Affiliate] in
accordance with the terms of this agreement and the Credit Agreement has the
right to sue on this agreement and obtain a personal judgment against BNC for
satisfaction of the amount due under this agreement (either before or after a
judicial foreclosure by the Administrative Agent of such Mortgage under AS
09.45.170 - 09.45.220); provided that for the avoidance of doubt, the exercise
of rights and remedies with respect to the collateral covered by such Mortgage
shall be vested in the Administrative Agent (for the benefit of the Secured
Parties) in accordance with the terms of such Mortgage and the other Loan
Documents.
 
 
124

--------------------------------------------------------------------------------

 
 
10.23     Alaska Mortgages and Deeds of Trust.  Solely for the purposes of
allowing the Administrative Agent to more effectively exercise its rights and
remedies under the Mortgage over the fee property of BNC in Anchorage, Alaska in
favor of the Administrative Agent, BNC agrees that BNC is personally obligated
for the full amount of the Obligations. Subject to any limitation on recovery
contained in such Mortgage, the Administrative Agent (on behalf of each of the
Secured Parties) in accordance with the terms of the Loan Documents, has the
right to sue on the Credit Agreement, the Notes and the other Loan Documents and
obtain a personal judgment against BNC for satisfaction of the amount due under
the Credit Agreement, the Notes or the other Loan Documents either before or
after a judicial foreclosure of such Mortgage under AS 09.45.170 - 09.45.220.
 
 
125

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

  BORROWER:             BENIHANA INC.          
 
By:
/s/ Richard C. Stockinger      Name: Richard C. Stockinger     Title: President
and Chief Executive Officer             BENIHANA NATIONAL CORP.             By:
/s/ Richard C. Stockinger       Name: Richard C. Stockinger     Title: President
and Chief Executive Officer  

 
 
S - 1

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
         
 
By:
/s/ Stephen A. Leon      Name: Stephen A. Leon      Title: Managing Director    
       
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender, L/C Issuer and Sweep Plus Lender
            By: /s/ Stephen A. Leon      Name: Stephen A. Leon     Title:
Managing Director  

 
 
S - 2

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01
 
REVOLVING CREDIT COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
Revolving Credit Commitment
Revolving Credit
Applicable Percentage
Wells Fargo Bank, National Association
$30,000,000
100.000000000%
     
Total
$30,000,000
100.000000000%

 
 
S - 1
 